


110 HR 2857 RH: GIVE

U.S. House of Representatives
2007-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 265
		110th CONGRESS
		1st Session
		H. R. 2857
		[Report No.
		  110–420]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 26, 2007
			Mrs. McCarthy of New
			 York (for herself, Mr. George Miller of
			 California, Ms. Matsui,
			 Mr. Hinojosa, and
			 Mr. Platts) introduced the following
			 bill; which was referred to the
			 Committee on Education and
			 Labor
		
		
			November 1, 2007
			Additional sponsors: Mr.
			 Kildee, Mr. Sarbanes,
			 Mr. Payne,
			 Mr. Hare, Ms. Clarke, Mr.
			 Sestak, Mr. Yarmuth,
			 Mr. Holt, Mr. Davis of Illinois,
			 Mr. Altmire,
			 Ms. Zoe Lofgren of California,
			 Mr. Etheridge,
			 Mr. Andrews,
			 Mr. Shays,
			 Ms. Shea-Porter,
			 Mr. Bishop of New York,
			 Ms. Hirono,
			 Mr. Courtney,
			 Mr. Kucinich,
			 Ms. Linda T. Sánchez of California,
			 Mr. Jefferson,
			 Mr. Meeks of New York,
			 Mr. Price of North Carolina,
			 Mrs. Davis of California,
			 Mr. Grijalva,
			 Mr. McNulty, and
			 Mr. Loebsack
		
		
			November 1, 2007
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on June 26, 2007
		
		A BILL
		To reauthorize and reform the national
		  service laws.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Generations Invigorating Volunteerism and Education
			 Act or the GIVE
			 Act.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Title I—AMENDMENTS TO NATIONAL AND COMMUNITY
				SERVICE ACT OF 1990
					Sec. 1001. References.
					Subtitle A—Amendments to Subtitle
				A (General Provisions)
					Sec. 1101. Purposes; sense of
				Congress.
					Sec. 1102. Definitions.
					Subtitle B—Amendments to Subtitle
				B (Service-Learning)
					Sec. 1201. School-based allotments.
					Sec. 1202. Higher education
				provisions.
					Sec. 1203. Innovative programs and
				research.
					Subtitle C—Amendments to Subtitle
				C (National Service Trust Program)
					Sec. 1301. Prohibition on grants to Federal
				agencies; limits on Corporation costs.
					Sec. 1302. E–Corps and technical amendments to
				types of programs.
					Sec. 1303. Types of positions.
					Sec. 1304. Conforming repeal relating to
				training and technical assistance.
					Sec. 1305. Assistance to State Commissions;
				challenge grants.
					Sec. 1306. Allocation of assistance to States
				and other eligible entities.
					Sec. 1307. Additional authority.
					Sec. 1308. State selection of
				programs.
					Sec. 1309. Consideration of
				applications.
					Sec. 1310. Description of
				participants.
					Sec. 1311. Selection of national service
				participants.
					Sec. 1312. Terms of service.
					Sec. 1313. Adjustments to living
				allowance.
					Subtitle D—Amendments to Subtitle
				D (National Service Trust and Provision of
				National Service Educational Awards)
					Sec. 1401. Availability of funds in the
				National Service Trust.
					Sec. 1402. Individuals eligible
				to receive a national service educational award from the Trust.
					Sec. 1403. Determination of the amount of
				national service educational awards.
					Sec. 1404. Disbursement of educational
				awards.
					Sec. 1405. Process of approval of national
				service positions.
					Subtitle E—Amendments to Subtitle
				E (National Civilian Community
				Corps)
					Sec. 1501. Purpose.
					Sec. 1502. Program
				components.
					Sec. 1503. Eligible participants.
					Sec. 1504. Summer national service
				program.
					Sec. 1505. Team leaders.
					Sec. 1506. Training.
					Sec. 1507. Consultation with State
				Commissions.
					Sec. 1508. Authorized benefits for Corps
				members.
					Sec. 1509. Permanent cadre.
					Sec. 1510. Contract and grant
				authority.
					Sec. 1511. Other departments.
					Sec. 1512. Advisory Board.
					Sec. 1513. Annual evaluation.
					Sec. 1514. Repeal of funding
				limitation.
					Sec. 1515. Definitions.
					Sec. 1516. Terminology.
					Subtitle F—Amendments to Subtitle
				F (Administrative Provisions)
					Sec. 1601. Family and medical
				leave.
					Sec. 1602. Additional prohibitions on use of
				funds.
					Sec. 1603. Notice, hearing, and grievance
				procedures.
					Sec. 1604. Resolution of displacement
				complaints.
					Sec. 1605. State Commissions on National and
				Community Service.
					Sec. 1606. Evaluation and
				accountability.
					Sec. 1607. Technical amendment.
					Sec. 1608. Partnerships with
				schools.
					Sec. 1609. Rights of access, examination, and
				copying.
					Sec. 1610. Additional administrative
				provisions.
					Subtitle G—Amendments to Subtitle
				G (Corporation for National and Community
				Service)
					Sec. 1701. Terms of office.
					Sec. 1702. Board of Directors authorities and
				duties.
					Sec. 1703. Authorities and duties of the Chief
				Executive Officer.
					Sec. 1704. Nonvoting members; personal services
				contracts.
					Sec. 1705. Donated
				services.
					Sec. 1706. Office of Outreach and
				Recruitment.
					Sec. 1707. Study to examine and increase
				service programs for veterans and veterans participation in Service Corps and
				Community Service and to develop pilot program.
					Subtitle H—Amendments to Subtitle
				H
					Sec. 1801. Technical amendments to subtitle
				H.
					Sec. 1802. Repeals.
					Sec. 1803. Innovative and model program
				support.
					Sec. 1804. Clearinghouses.
					Subtitle I—American Conservation and Youth
				Service Corps
					Sec. 1811. State application.
					Subtitle J—Training and Technical
				Assistance
					Sec. 1821. Training and technical
				assistance.
					Subtitle K—Repeal of Title
				III (Points of Light Foundation)
					Sec. 1831. Repeal.
					Subtitle L—Amendments to Title
				V (Authorization of
				Appropriations)
					Sec. 1841. Authorization of
				appropriations.
					Title II—AMENDMENTS TO THE DOMESTIC VOLUNTEER
				SERVICE ACT OF 1973
					Sec. 2001. References.
					Subtitle A—Amendments to Title
				I (National Volunteer Antipoverty
				Programs)
					Sec. 2101. Purpose.
					Sec. 2102. Purpose of the VISTA
				program.
					Sec. 2103. Applications.
					Sec. 2104. VISTA programs of
				national significance.
					Sec. 2105. Terms and periods of
				service.
					Sec. 2106. Support Service.
					Sec. 2107. Sections repealed.
					Sec. 2108. Conforming amendment.
					Sec. 2109. Financial assistance.
					Subtitle B—Amendments to Title
				II (National Senior Volunteer
				Corps)
					Sec. 2201. Change in
				name.
					Sec. 2202. Purpose.
					Sec. 2203. Grants and contracts for volunteer
				service projects.
					Sec. 2204. Foster Grandparent
				Program grants.
					Sec. 2205. Senior Companion Program
				grants.
					Sec. 2206. Promotion of
				National Senior Service Corps.
					Sec. 2207. Technical amendments.
					Sec. 2208. Programs of national
				significance.
					Sec. 2209. Additional provisions.
					Sec. 2210. Authority of Director.
					Subtitle C—Amendments to Title
				IV (Administration and
				Coordination)
					Sec. 2301. Nondisplacement.
					Sec. 2302. Notice and hearing
				procedures.
					Sec. 2303. Definitions.
					Sec. 2304. Protection against improper
				use.
					Subtitle D—Amendments to Title
				V (Authorization of
				Appropriations)
					Sec. 2401. Authorization of
				appropriations for VISTA and other purposes.
					Sec. 2402. Authorization of
				appropriations for National Senior Service Corps.
					Sec. 2403. Administration and
				coordination.
					Title III—AMENDMENTS TO OTHER LAWS
					Sec. 3101. Inspector General
				Act of 1978.
					Title IV—TECHNICAL AMENDMENTS TO TABLES OF
				CONTENTS
					Sec. 4101. Table of contents for the National
				and Community Service Act of 1990.
					Sec. 4102. Table of contents for the Domestic
				Volunteer Service Act of 1973.
					Title V—EFFECTIVE DATE
					Sec. 5101. Effective date.
					Sec. 5102. Service assignments and
				agreements.
				
			IAMENDMENTS TO NATIONAL
			 AND COMMUNITY SERVICE ACT OF 1990
			1001.ReferencesExcept as otherwise specifically provided,
			 whenever in this title an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a provision, the reference shall be considered to
			 be made to a provision of the National and Community Service Act of 1990 (42
			 U.S.C. 12501 et seq.).
			AAmendments to Subtitle
			 A (General Provisions)
				1101.Purposes; sense of
			 Congress
					(a)PurposesSection 2(b) (42 U.S.C. 12501(b)) is
			 amended—
						(1)in paragraph (2), by
			 striking community throughout and inserting community and
			 service throughout the varied and diverse communities of;
						(2)in paragraph (4), by
			 inserting after income, the following: geographic
			 location,;
						(3)in paragraph (6), by
			 inserting after existing the following:
			 national;
						(4)in paragraph (7)—
							(A)by striking
			 programs and agencies and inserting programs, agencies,
			 and communities; and
							(B)by striking
			 and at the end;
							(5)in paragraph (8), by
			 striking the period and inserting a semicolon; and
						(6)by adding at the end the
			 following:
							
								(9)expand and strengthen
				service-learning programs through year-round opportunities, including during
				the summer months, to improve the education of children and youth and to
				maximize the benefits of national and community service, in order to renew the
				ethic of civic responsibility and the spirit of community to children and youth
				throughout the United States;
								(10)assist in coordinating
				and strengthening Federal and other citizen service opportunities, including
				opportunities for participation in emergency and disaster preparedness, relief,
				and recovery;
								(11)increase service opportunities for our
				Nation’s retiring professionals, including such opportunities for those
				retiring from the science, technical, engineering, and mathematics professions
				to improve the education of our Nation’s youth and keep America competitive in
				the global knowledge economy, and to further utilize the experience, knowledge,
				and skills of older Americans;
								(12)encourage the continued service of the
				alumni of the national service programs, including service in times of national
				need; and
								(13)encourage members of the
				Baby Boom generation to partake in service
				opportunities.
								.
						(b)Sense of
			 CongressThe Act is amended by inserting after section 2 the
			 following:
						
							3.Sense of
				CongressIt is the sense of
				Congress that the number of participants in the AmeriCorps programs, including
				the Volunteers in Service to America (VISTA) and the National Civilian
				Community Corps (NCCC), should grow to reach 100,000 participants by
				2012.
							.
					1102.DefinitionsSection 101 (42 U.S.C. 12511) is
			 amended—
					(1)by redesignating—
						(A)paragraphs (21) through
			 (29) as paragraphs (28) through (36), respectively;
						(B)paragraphs (9) through
			 (20) as paragraphs (15) through (26), respectively; and
						(C)paragraphs (7) and (8) as
			 paragraphs (10) and (11), respectively; and
						(D)paragraphs (3) through
			 (6) as paragraphs (5) through (8), respectively;
						(2)by inserting after
			 paragraph (2) the following:
						
							(3)Approved summer of
				service positionThe term
				approved summer of service position means a position in a program
				described under section 111(a)(5) for which the Corporation has approved the
				provision of a summer of service educational award as one of the benefits to be
				provided for successful service in the position.
							(4)Baby Boom
				generationThe term
				Baby Boom generation means the generation that consists of
				individuals born during the period beginning with 1946 and ending with
				1964.
							;
					(3)in paragraph (5) (as so
			 redesignated), by striking described in section 122;
					(4)in paragraph (7) (as so
			 redesignated), by striking church or other;
					(5)by inserting after
			 paragraph (8) (as so redesignated) the following:
						
							(9)Disadvantaged
				youthThe term
				disadvantaged youth includes those youth who are economically
				disadvantaged and one or more of the following:
								(A)Who are out-of-school
				youth, including out-of-school youth who are unemployed.
								(B)Who are in or aging out
				of foster care.
								(C)Who have limited English
				proficiency.
								(D)Who are homeless or who
				have run away from home.
								(E)Who are at-risk to leave
				school without a diploma.
								(F)Who are former juvenile
				offenders or at risk of
				delinquency.
								;
					(6)by inserting after
			 paragraph (11) (as so redesignated) the following:
						
							(12)Grantmaking
				entityThe term
				grantmaking entity means a public or private nonprofit
				organization that—
								(A)has experience with
				service-learning or with meeting unmet human, educational, environmental, or
				public safety needs;
								(B)was in existence at least
				one year before the date on which the organization submitted an application
				under the national service laws; and
								(C)meets other such criteria
				as the Chief Executive Officer may establish.
								(13)Hispanic-serving
				institutionThe term
				Hispanic-serving institution has the meaning given the term in
				section 502(a) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a)).
							(14)Historically black
				college or universityThe term historically black college
				or university means a part B institution, as defined in section 322 of
				the Higher Education Act of 1965 (20 U.S.C.
				1101a(a)).
							;
					(7)in paragraph (19) (as so
			 redesignated), by striking section 101(a) of the
			 Higher Education Act of 1965
			 and inserting sections 101(a) and 102(a)(1) of the
			 Higher Education Act of
			 1965;
					(8)in paragraph (23)(B) (as
			 so redesignated), by striking program in which the participant is
			 enrolled and inserting organization receiving assistance under
			 the national service laws through which the participant is enrolled in an
			 approved national service position;
					(9)by inserting after
			 paragraph (26) (as so redesignated) the following:
						
							(27)Qualified
				organizationThe term qualified organization means a
				public or private nonprofit organization with experience working with
				school-age youth that meets such criteria as the Chief Executive Officer may
				establish.
							;
				and
					(10)by adding at the end the
			 following:
						
							(37)Tribally controlled
				college or universityThe term tribally controlled college
				or university has the meaning given in section 2 of the Tribally
				Controlled College or University Assistance Act of 1978 (25 U.S.C.
				1801).
							.
					BAmendments to Subtitle
			 B (Service-Learning)
				1201.School-based
			 allotmentsPart I of subtitle
			 B of title I (42 U.S.C. 12521 et seq.) is amended to read as follows:
					
						IPROGRAMS FOR ELEMENTARY
				AND SECONDARY STUDENTS
							111.Assistance to States,
				Territories, and Indian tribes
								(a)Allotments to States,
				Territories, and Indian TribesThe Corporation, in consultation
				with the Secretary of Education, may make allotments to State educational
				agencies, Territories, and Indian tribes to pay for the Federal share
				of—
									(1)planning and building the
				capacity within the State, Territory, or Indian tribe to implement
				service-learning programs that are based principally in elementary and
				secondary schools, including—
										(A)providing training for
				teachers, supervisors, personnel from community-based agencies (particularly
				with regard to the recruitment, utilization, and management of participants),
				and trainers, to be conducted by qualified individuals or organizations that
				have experience with service-learning;
										(B)developing
				service-learning curricula, consistent with State or local academic content
				standards, to be integrated into academic programs, including an
				age-appropriate learning component that provides participants an opportunity to
				analyze and apply their service experiences;
										(C)forming local
				partnerships described in paragraph (2) or (4) to develop school-based
				service-learning programs in accordance with this part;
										(D)devising appropriate
				methods for research and evaluation of the educational value of
				service-learning and the effect of service-learning activities on
				communities;
										(E)establishing effective
				outreach and dissemination of information to ensure the broadest possible
				involvement of community-based agencies with demonstrated effectiveness in
				working with school-age youth in their communities; and
										(F)establishing effective outreach and
				dissemination of information to ensure the broadest possible participation of
				schools throughout the State, with particular attention to schools identified
				for school improvement under title I of the Elementary and Secondary Education
				Act of 1965 (20 U.S.C. 6301 et seq.);
										(2)implementing, operating,
				or expanding school-based service-learning programs, which may include paying
				for the cost of the recruitment, training, supervision, placement, salaries,
				and benefits of service-learning coordinators, through distribution of Federal
				funds by State educational agencies, Territories, and Indian tribes made
				available under this part to projects operated by local partnerships
				among—
										(A)local educational
				agencies; and
										(B)1 or more community
				partners that—
											(i)shall include a public or
				private nonprofit organization that—
												(I)has a demonstrated
				expertise in the provision of services to meet unmet human, education,
				environmental, or public safety needs;
												(II)will make projects
				available for participants, who shall be students; and
												(III)was in existence at
				least 1 year before the date on which the organization submitted an application
				under section 113; and
												(ii)may include a private
				for-profit business, private elementary or secondary school, or Indian tribe
				(except that an Indian tribe distributing funds to a project under this
				paragraph is not eligible to be part of the partnership operating that
				project);
											(3)planning of school-based service-learning
				programs, through distribution by State educational agencies, Territories, and
				Indian tribes of Federal funds made available under this part to local
				educational agencies and Indian tribes, which planning may include paying for
				the cost of—
										(A)the salaries and benefits
				of service-learning coordinators; or
										(B)the recruitment, training, supervision, and
				placement of service-learning coordinators who may be participants in a program
				under subtitle C or receive a national service educational award under subtitle
				D, who may be participants in a project under section 201 of the Domestic
				Volunteer Service Act of 1973 (42 U.S.C. 5001), or who may participate in a
				Youthbuild program under section 173A of the Workforce Investment Act of 1998
				(29 U.S.C. 2918a),
										who
				will identify the community partners described in paragraph (2)(B) and assist
				in the design and implementation of a program described in paragraph
				(2);(4)implementing, operating, or expanding
				school-based service-learning programs to utilize adult volunteers in
				service-learning to improve the education of students, through distribution by
				State educational agencies, Territories, and Indian tribes of Federal funds
				made available under this part to—
										(A)local educational
				agencies;
										(B)Indian tribes (except that an Indian tribe
				distributing funds under this paragraph is not eligible to be a recipient of
				those funds);
										(C)public or private
				nonprofit organizations; or
										(D)partnerships or
				combinations of local educational agencies and entities described in
				subparagraph (B) or (C); and
										(5)establishing or implementing summer of
				service programs during the summer months, including the cost of recruitment,
				training, and placement of service-learning coordinators—
										(A)for youth who will be
				enrolled in any grade from grade 6 through grade 12 at the end of the summer
				concerned;
										(B)for community-based service-learning
				projects that—
											(i)shall—
												(I)meet unmet human,
				educational, environmental (including energy conservation and stewardship),
				emergency and disaster preparedness, and public service needs; and
												(II)be intensive,
				structured, supervised, and designed to produce identifiable improvements to
				the community; and
												(ii)may include the
				extension of academic year service-learning programs into the summer
				months;
											(C)through the distribution
				of Federal funds made available under this part to projects operated by local
				partnerships that consist of local educational agencies and—
											(i)public or private elementary schools or
				secondary schools;
											(ii)institutions of higher
				education;
											(iii)public or private
				non-profit organizations that—
												(I)have a demonstrated
				expertise in providing services to meet unmet human, educational,
				environmental, or public safety needs; and
												(II)have been in existence
				for at least 1 year before the date on which the organization submitted an
				application under section 113;
												(iv)for-profit businesses;
				or
											(v)a consortia of such
				entities;
											(D)under which any student who completes 100
				hours of service in an approved summer of service position, as certified
				through a process determined by the Corporation through regulations consistent
				with section 139(f), shall be eligible for a summer of service educational
				award of not more than $500 (or, at the discretion of the Chief Executive
				Officer, not more than $1,000 in the case of a participant who is economically
				disadvantaged) from funds deposited in the National Service Trust and
				distributed by the Corporation as described in section 148; and
										(E)subject to the limitation
				that a student may not receive more than 2 summer of service educational awards
				from funds deposited in the National Service Trust.
										(b)Programs To encourage
				civic engagement in service learning
									(1)In
				generalFrom funds appropriated under section 501(a)(1), and
				without regard to section 112(b), the Corporation shall reserve up to 3 percent
				for competitive grants to partnerships described in subsection (a)(2) for the
				development of service-learning programs that promote greater civic engagement
				among elementary and secondary school students.
									(2)ApplicationTo
				be eligible to receive a grant under this subsection, a partnership shall
				submit an application at such time, in such manner, and containing such
				information as the Corporation may require.
									(3)ActivitiesPartnerships
				receiving grants under this subsection shall use funds to develop
				service-learning curricula that—
										(A)promote a better
				understanding of the principles of the Constitution of the United States, the
				heroes of American history (including military heroes), and the meaning of the
				Oath of Allegiance;
										(B)promote a better
				understanding of how the Nation’s government functions; and
										(C)promote a better
				understanding of the importance of service in the Nation’s character.
										(c)Duties of
				Service-Learning CoordinatorA service-learning coordinator
				referred to in paragraph (2), (3), or (5) of subsection (a) shall provide
				services that may include—
									(1)providing technical
				assistance and information to, and facilitating the training of, teachers and
				assisting in the planning, development, execution, and evaluation of
				service-learning in their classrooms;
									(2)assisting local partnerships described in
				subsection (a) in the planning, development, and execution of service-learning
				projects, including summer of service programs; and
									(3)carrying out such other
				duties as the recipient of assistance under this part may determine to be
				appropriate.
									(d)Related
				ExpensesAn entity that receives financial assistance under this
				part may, in carrying out the activities described in subsection (a), use such
				assistance to pay for the Federal share of reasonable costs related to the
				supervision of participants, program administration, transportation, insurance,
				and evaluations and for other reasonable expenses related to the
				activities.
								112.Allotments
								(a)Indian Tribes and
				TerritoriesOf the amounts appropriated to carry out this part
				for any fiscal year, the Corporation shall reserve an amount of not less than 2
				percent and not more than 3 percent for payments to Indian tribes, the United
				States Virgin Islands, Guam, American Samoa, and the Commonwealth of the
				Northern Mariana Islands, to be allotted in accordance with their respective
				needs.
								(b)Allotments Through
				StatesAfter reserving the amount under subsection (a), the
				Corporation shall use the remainder of the funds appropriated to carry out this
				part for any fiscal year as follows:
									(1)Allotments
										(A)School-age
				youthFrom 50 percent of such remainder, the Corporation shall
				allot to each State an amount that bears the same ratio to 50 percent of such
				remainder as the number of school-age youth in the State bears to the total
				number of school-age youth of all States.
										(B)Allocation under
				elementary and secondary education act of 1965From 50 percent of
				such remainder, the Corporation shall allot to each State an amount that bears
				the same ratio to 50 percent of such remainder as the allocation to the State
				for the previous fiscal year under title I of the
				Elementary and Secondary Education Act of
				1965 (20 U.S.C. 6311 et seq.) or its successor authority bears to
				such allocations to all States.
										(2)DefinitionNotwithstanding
				section 101, for purposes of this subsection, the term State means
				each of the several States, the District of Columbia, and the Commonwealth of
				Puerto Rico.
									(c)ReallotmentIf the Corporation determines that the
				allotment of a State, Territory, or Indian tribe under this section will not be
				required for a fiscal year because the State, Territory, or Indian tribe did
				not submit and receive approval of an application for the allotment under
				section 113, the Corporation shall make the allotment for such State,
				Territory, or Indian tribe available for grants to grantmaking entities to
				carry out service-learning programs as described in section 111(a) in such
				State, Territory, or Indian tribe. After grantmaking entities apply for the
				allotment with an application at such time and in such manner as the
				Corporation requires and receive approval, the remainder of such allotment
				shall be available for reallotment to such other States, Territories, or Indian
				tribes with approved applications submitted under section 113 as the
				Corporation may determine to be appropriate.
								113.Applications
								(a)In
				generalTo be eligible to
				receive an allotment under section 112 or an allotment of approved summer of
				service positions under section 111(a)(5)(D), a State, acting through the State
				educational agency, Territory, or Indian tribe shall prepare, submit to the
				Corporation, and obtain approval of, an application at such time and in such
				manner as the Chief Executive Officer may reasonably require.
								(b)ContentsAn application for an allotment under this
				part shall include—
									(1)a proposal for a 3-year
				plan promoting service-learning, which shall contain such information as the
				Chief Executive Officer may reasonably require, including how the applicant
				will integrate service opportunities into the academic program of the
				participants;
									(2)information about the
				applicant’s efforts to—
										(A)ensure that students of
				different ages, races, sexes, ethnic groups, disabilities, and economic
				backgrounds have opportunities to serve together;
										(B)include any opportunities
				for students enrolled in schools or other programs of education providing
				elementary or secondary education to participate in service-learning programs
				and ensure that such service-learning programs include opportunities for such
				students to serve together;
										(C)involve participants in
				the design and operation of the program;
										(D)promote service-learning
				in areas of greatest need, including low-income or rural areas; and
										(E)otherwise integrate
				service opportunities into the academic program of the participants; and
										(3)assurances that the
				applicant will comply with the nonduplication and nondisplacement requirements
				of section 177 and the grievance procedures required by section 176.
									(c)Application to State,
				Territory, or Indian tribe To receive assistance To carry out school-based
				service-learning programs
									(1)In
				generalAny—
										(A)qualified organization, Indian tribe,
				Territory, local educational agency, for-profit business, private elementary,
				middle, or secondary school, or institution of higher education that desires to
				receive financial assistance under this subpart from a State, Territory, or
				Indian tribe for an activity described in section 111(a)(1);
										(B)partnership described in
				section 111(a)(2) that desires to receive such assistance from a State,
				Territory, or Indian tribe or grantmaking entity described in section
				111(a)(2);
										(C)entity described in
				section 111(a)(3) that desires to receive such assistance from a State,
				Territory, or Indian tribe for an activity described in such section;
										(D)partnership described in
				section 111(a)(4) that desires to receive such assistance from a State,
				Territory, or Indian tribe for an activity described in such section;
										(E)agency or partnership
				described in section 111(a)(5) that desires to receive such assistance, or
				approved summer of service positions, from a State, Territory, or Indian tribe
				for an activity described in such section to be carried out through a
				service-learning program described in section 111,
										shall
				prepare, submit to the State educational agency, Territory, grantmaking entity,
				or Indian tribe, and obtain approval of, an application for the program.(2)SubmissionSuch
				application shall be submitted at such time and in such manner, and shall
				contain such information, as the agency, Territory, Indian tribe, or entity may
				reasonably require.
									(d)ExceptionNotwithstanding subsections (a) and (b) of
				section 112, if less than $20,000,000 is appropriated for any fiscal year to
				carry out this part, the Corporation shall award grants to States, Territories,
				and Indian tribes from the amount so appropriated, on a competitive basis to
				pay for the Federal share of the activities described in section 111.
								114.Consideration of
				applications
								(a)PriorityIn considering competitive applications
				under this part, the Corporation shall give priority to innovation,
				sustainability, capacity building, involvement of disadvantaged youth, and
				quality of programs, as well as other criteria approved by the Chief Executive
				Officer.
								(b)Rejection of
				applicationsIf the Corporation rejects an application submitted
				by a State under section 113 for an allotment, the Corporation shall promptly
				notify the State of the reasons for the rejection of the application. The
				Corporation shall provide the State with a reasonable opportunity to revise and
				resubmit the application and shall provide technical assistance, if needed, to
				the State as part of the resubmission process. The Corporation shall promptly
				reconsider such resubmitted application.
								115.Participation of
				students and teachers from private schools
								(a)In
				GeneralTo the extent consistent with the number of students in
				the State, Territory, or Indian tribe or in the school district of the local
				educational agency involved who are enrolled in private nonprofit elementary
				and secondary schools, such State, Territory, Indian tribe, or agency shall
				(after consultation with appropriate private school representatives) make
				provision—
									(1)for the inclusion of
				services and arrangements for the benefit of such students so as to allow for
				the equitable participation of such students in the programs implemented to
				carry out the objectives and provide the benefits described in this part;
				and
									(2)for the training of the
				teachers of such students so as to allow for the equitable participation of
				such teachers in the programs implemented to carry out the objectives and
				provide the benefits described in this part.
									(b)WaiverIf
				a State, Territory, Indian tribe, or local educational agency is prohibited by
				law from providing for the participation of students or teachers from private
				nonprofit schools as required by subsection (a), or if the Corporation
				determines that a State, Territory, Indian tribe, or local educational agency
				substantially fails or is unwilling to provide for such participation on an
				equitable basis, the Chief Executive Officer shall waive such requirements and
				shall arrange for the provision of services to such students and teachers. Such
				waivers shall be subject to the requirements of sections 9503 and 9504 of the
				Elementary and Secondary Education Act of 1965 (20 U.S.C. 7883 and
				7884).
								116.Federal, State, and
				local contributions
								(a)Federal Share
									(1)In
				generalThe Federal share of the cost of carrying out a program
				for which assistance is provided under this part may not exceed 50 percent of
				the total cost of the program.
									(2)Non-federal
				contributionIn providing for the remaining share of the cost of
				carrying out such a program, each recipient of assistance under this
				part—
										(A)shall provide for such
				share through a payment in cash or in kind, fairly evaluated, including
				facilities, equipment, or services; and
										(B)may provide for such
				share through State sources or local sources, including private funds or
				donated services.
										(b)WaiverThe
				Chief Executive Officer may waive the requirements of subsection (a) in whole
				or in part with respect to any such program for any fiscal year if the
				Corporation determines that such a waiver would be equitable due to a lack of
				available financial resources at the local level.
								116A.Limitations on uses
				of fundsNot more than 6
				percent of the amount of assistance received by an applicant in a fiscal year
				may be used to pay, in accordance with such standards as the Corporation may
				issue, for administrative costs, incurred by—
								(1)the original recipient;
				or
								(2)the entity carrying out
				the service-learning program supported with the
				assistance.
								.
				1202.Higher education
			 provisionsSection 119 (42
			 U.S.C. 12561) is redesignated as section 117 and amended—
					(1)in subsection (a), by inserting after
			 community service programs the following: through
			 service-learning;
					(2)in subsection (b)—
						(A)in the matter preceding
			 paragraph (1), by striking combination and inserting
			 consortia;
						(B)in paragraph (1)—
							(i)in subparagraph (A), by
			 striking and at the end;
							(ii)in subparagraph (B), by
			 adding and at the end; and
							(iii)by adding at the end
			 the following:
								
									(C)may coordinate with service-learning
				curricula being offered in the academic curricula at the institution of higher
				education or at one or more members of the
				consortia;
									;
				
							(3)in subsection
			 (b)(3)—
						(A)in the matter preceding
			 subparagraph (A), by striking teachers at the elementary, secondary, and
			 postsecondary levels and inserting institutions of higher
			 education and their faculty;
						(B)in subparagraph (A), by
			 striking education of the institution; and and inserting
			 curricula of the institution to strengthen the instructional capacity of
			 service-learning at the elementary and secondary levels;;
						(C)by redesignating
			 subparagraph (B) as subparagraph (E); and
						(D)by inserting after
			 subparagraph (A) the following:
							
								(B)including service-learning as a key
				component of the health professionals curricula, including nursing,
				pre-medicine, medicine, and dentistry curricula of the institution;
								(C)including service-learning as a key
				component of the criminal justice professionals curricula of the
				institution;
								(D)including
				service-learning as a key component of the public policy and public
				administration curricula of the institution;
				and
								; 
						(4)by striking subsections
			 (c), (d), (e), and (g);
					(5)by redesignating
			 subsection (f) as (i); and
					(6)by inserting after
			 subsection (b) the following:
						
							(c)Special
				ConsiderationTo the extent practicable, the Corporation shall
				give special consideration to applications submitted by predominantly Black
				institutions, Historically Black Colleges and Universities, Hispanic-serving
				institutions, and Tribal Colleges and Universities.
							(d)Federal, State, and
				Local Contributions
								(1)Federal share
									(A)In
				generalThe Federal share of the cost of carrying out a program
				for which a grant is made under this part may not exceed 50 percent of the
				total cost of the program.
									(B)Non-federal
				contributionIn providing for the remaining share of the cost of
				carrying out such a program, each recipient of a grant under this part—
										(i)shall provide for such
				share through a payment in cash or in kind, fairly evaluated, including
				facilities, equipment, or services; and
										(ii)may provide for such share through State
				sources or local sources, including private funds or donated services.
										(2)WaiverThe
				Chief Executive Officer may waive the requirements of paragraph (1) in whole or
				in part with respect to any such program for any fiscal year if the Corporation
				determines that such a waiver would be equitable due to a lack of available
				financial resources at the local level.
								(e)Application for
				Grant
								(1)SubmissionTo
				receive a grant or enter into a contract under this part, an applicant shall
				prepare, submit to the Corporation, and obtain approval of, an application at
				such time, in such manner, and containing such information and assurances as
				the Corporation may reasonably require. In requesting applications for
				assistance under this part, the Corporation shall specify such required
				information and assurances.
								(2)ContentsAn
				application submitted under paragraph (1) shall contain, at a minimum—
									(A)assurances that—
										(i)prior to the placement of
				a participant, the applicant will consult with the appropriate local labor
				organization, if any, representing employees in the area who are engaged in the
				same or similar work as that proposed to be carried out by such program, to
				prevent the displacement and protect the rights of such employees; and
										(ii)the applicant will
				comply with the nonduplication and nondisplacement provisions of section 177
				and the grievance procedures required by section 176; and
										(B)such other assurances as
				the Chief Executive Officer may reasonably require.
									(f)PriorityIn
				making grants and entering into contracts under subsection (b), the Corporation
				shall give priority to applicants or institutions that submit applications
				containing proposals that—
								(1)demonstrate the
				commitment of the institution of higher education, other than by demonstrating
				the commitment of the students, to supporting the community service projects
				carried out under the program;
								(2)specify the manner in
				which the institution will promote faculty, administration, and staff
				participation in the community service projects;
								(3)specify the manner in
				which the institution will provide service to the community through organized
				programs, including, where appropriate, clinical programs for students in
				professional schools and colleges;
								(4)describe any partnership
				that will participate in the community service projects, such as a partnership
				comprised of—
									(A)the institution;
									(B)(i)a community-based
				agency;
										(ii)a local government
				agency; or
										(iii)a non-profit entity
				that serves or involves school-age youth, older adults, or low-income
				communities; and
										(C)(i)a student
				organization;
										(ii)a department of the
				institution; or
										(iii)a group of faculty
				comprised of different departments, schools, or colleges at the
				institution;
										(5)demonstrate community
				involvement in the development of the proposal;
								(6)describe research on
				effective strategies and methods to improve service utilized in the design of
				the project;
								(7)specify that the
				institution will use such assistance to strengthen the service infrastructure
				in institutions of higher education; or
								(8)with respect to projects
				involving delivery of services, specify projects that involve leadership
				development of school aged youth.
								(g)DefinitionNotwithstanding
				section 101, as used in this part, the term student means an
				individual who is enrolled in an institution of higher education on a full- or
				part-time basis.
							(h)Federal
				Work-StudyTo be eligible for assistance under this part, an
				institution of higher education must demonstrate that it meets the minimum
				requirements under section 443(b)(2)(B) of the Higher Education Act of 1965 (42 U.S.C.
				2753(b)(2)(B)) relating to the participation of Federal Work-Study students in
				community service activities, or has received a waiver of those requirements
				from the Secretary of
				Education.
							.
					1203.Innovative programs
			 and researchSubtitle B of
			 title I (42 U.S.C. 12521 et seq.) is further amended by adding after part II
			 the following new part:
					
						IIIINNOVATIVE
				SERVICE–LEARNING PROGRAMS AND RESEARCH
							118.Innovative
				demonstration service-learning programs and research
								(a)In
				generalFrom the amounts
				appropriated to carry out this part for a fiscal year, the Corporation may make
				grants and fixed amount grants under subsection (f) with eligible entities for
				activities described in subsection (c).
								(b)Eligible entities
				definedFor purposes of this part, the term eligible
				entity means a State education agency, a State commission, a Territory,
				an Indian tribe, an institution of higher education, a public or private
				nonprofit organization, or a consortia of such entities, where a consortia of
				two or more such entities may also include a for-profit organization.
								(c)Authorized
				activitiesFunds under this part may be used to—
									(1)integrate
				service-learning programs into the science, technology, engineering, and
				mathematics (STEM) curricula at the elementary, secondary, or post-secondary
				and post-baccalaureate levels in coordination with practicing or retired STEM
				professionals;
									(2)involve students in
				service-learning programs focusing on energy conservation in their community,
				including conducting educational outreach on energy conservation and working to
				improve energy efficiency in low income housing and in public spaces;
									(3)involve students in
				service-learning projects in emergency and disaster preparedness;
									(4)involve students in
				service-learning projects aimed at improving access to and obtaining the
				benefits from computers and other emerging technologies, including in low
				income or rural communities, senior centers and communities, schools,
				libraries, and other public spaces;
									(5)involve high school age
				youth in the mentoring of middle school youth while involving all participants
				in service-learning to seek to meet unmet human, educational, environmental,
				public safety, or emergency disaster preparedness needs in their
				community;
									(6)conduct research and evaluations on
				service-learning, including service-learning in middle schools, and disseminate
				such research and evaluations widely;
									(7)conduct innovative and
				creative activities as described in section 111(a); and
									(8)carry out any other
				innovative service-learning programs or research that the Corporation considers
				appropriate.
									(d)PriorityPriority
				shall be given to programs that—
									(1)involve students and
				community stakeholders in the design and implementation of the service-learning
				program;
									(2)implement
				service-learning programs in low-income or rural communities; and
									(3)utilize adult volunteers,
				including tapping the resource of retired and retiring adults, in the planning
				and implementation of the service-learning programs.
									(e)Requirements
									(1)Three-year
				termEach program funded
				under this part shall be carried out over a period of three years, including
				one planning year and two additional grant years, with a 1-year extension
				possible, if the program meets performance measures developed in accordance
				with section 179(a) and any other criteria determined by the
				Corporation.
									(2)EncouragementEach
				program funded under this part is encouraged to collaborate with other Learn
				and Serve programs, AmeriCorps, VISTA, and the National Senior Service
				Corps.
									(3)EvaluationUpon completion of the program, the
				Corporation shall conduct an independent evaluation of the program and widely
				disseminate the results to the service community through multiple channels,
				including the Corporation’s Resource Center or a clearinghouse of effective
				strategies and recommendations for improvement.
									(f)Fixed amount
				grants
									(1)GeneralFor
				purposes of subsection (a), and subject to the limitations in this subsection,
				the Corporation may, upon making a determination described in paragraph (2),
				approve a fixed amount grant that is not subject to the Office of Management
				and Budget cost principles and related financial recordkeeping
				requirements.
									(2)DeterminationBefore
				approving a fixed amount grant, the Corporation must determine that—
										(A)the reasonable and
				necessary costs of carrying out the terms of the grant significantly exceed the
				amount of assistance provided by the Corporation; or
										(B)based on the nature or
				design of the grant, any assistance provided by the Corporation can be
				reasonably presumed to be expended on reasonable and necessary costs.
										(3)Matching funds
										(A)In
				generalThe Federal share of the cost of carrying out a program
				for which a grant is made under this part may not exceed 50 percent of the
				total cost of the program.
										(B)Non-federal
				contributionIn providing for the remaining share of the cost of
				carrying out such a program, each recipient of a grant under this part—
											(i)shall provide for such
				share through a payment in cash or in kind, fairly evaluated, including
				facilities, equipment, or services; and
											(ii)may provide for such
				share through State sources or local sources, including private funds or
				donated services.
											(g)ApplicationsTo
				be eligible to carry out a program under this part, an entity shall prepare,
				submit to the Corporation, and obtain approval of, an application at such time
				and in such manner as the Chief Executive Officer may reasonably
				require.
								.
				CAmendments to Subtitle
			 C (National Service Trust Program)
				1301.Prohibition on grants
			 to Federal agencies; limits on Corporation costsSection 121 (42 U.S.C. 12571) is
			 amended—
					(1)in subsection (a), in the
			 matter preceding paragraph (1), by inserting after subdivisions of
			 States, the following: Territories,;
					(2)in subsection (b)—
						(A)in the heading, by
			 striking Agreements With
			 Federal Agencies and inserting Restrictions on Agreements With Federal
			 Agencies;
						(B)in paragraph (1)—
							(i)in the first sentence by
			 striking by the agency. and inserting by the agency,
			 including programs under the Public Lands Corps and Urban Youth Corps as
			 described in section 122(a)(2).; and
							(ii)by striking the second
			 sentence;
							(C)by striking paragraph (2)
			 and inserting the following:
							
								(2)Prohibition on
				grantsThe Corporation may not provide a grant under this section
				to a Federal agency.
								;
				and
						(D)in paragraph (3)—
							(i)by striking
			 receiving assistance under this subsection and inserting
			 operating a national service program; and
							(ii)by striking using
			 such assistance;
							(3)in subsection (c)(2)(B),
			 by striking to be provided and inserting to be provided
			 or otherwise approved;
					(4)in subsection (d)—
						(A)in the subsection
			 heading, by striking Five and inserting Six; and
						(B)in paragraph (1), by
			 striking 5 percent and inserting 6 percent;
			 and
						(5)in subsection (e)—
						(A)in paragraph (1)—
							(i)by striking
			 section 140 and inserting paragraph (2);
							(ii)by striking
			 Federal share and inserting Corporation
			 share;
							(iii)by inserting after
			 cost the following: , including member living allowances,
			 employment-related taxes, health care coverage, and worker’s
			 compensation,
							(iv)by striking may
			 not exceed 75 percent of such cost. and inserting may not
			 exceed—; and
							(v)by adding at the end the
			 following:
								
									(A)for the first three years in which the
				recipient receives such assistance, 76 percent of such cost;
									(B)for the fourth through
				ninth years in which the recipient receives such assistance, a decreasing share
				of such cost between 76 percent and 50 percent, as established by the
				Corporation in regulation; and
									(C)for the tenth year (and
				each year thereafter) in which the recipient receives such assistance, 50
				percent of such
				cost.
									;
							(B)by striking paragraph
			 (3);
						(C)by redesignating
			 paragraph (2) as paragraph (3); and
						(D)by inserting after
			 paragraph (1) the following:
							
								(2)Alternative Corporation
				share for programs in rural or severely economically distressed
				communitiesUpon approval by
				the Corporation, the Corporation share of the cost, including member living
				allowances, employment-related taxes, health care coverage, and worker’s
				compensation, of carrying out a national service program that receives
				assistance under subsection (a) and that is located in a rural or severely
				economically distressed community may not exceed—
									(A)for the first six years
				in which the recipient receives such assistance, 76 percent of such
				cost;
									(B)for the seventh through
				ninth years in which the recipient receives such assistance, a decreasing share
				of such cost between 76 and 65 percent as established by the Corporation in
				regulation; and
									(C)for the tenth year (and
				each year thereafter) in which the recipient receives such assistance, 65
				percent of such
				cost.
									;
						(E)in paragraph (3) (as so
			 redesignated), in subparagraph (B), by inserting after other Federal
			 sources the following: including funds authorized under
			 Youthbuild (section 173A of the Workforce Investment Act of 1998 (29 U.S.C.
			 2918a)); and
						(F)by adding at the end the
			 following:
							
								(5)Other Federal
				funds
									(A)Recipient
				reportA recipient of
				assistance under section 121 shall report to the Corporation the amount and
				source of any Federal funds used to carry out the program other than those
				provided by the Corporation.
									(B)Corporation
				reportThe Corporation shall report to the Congress on an annual
				basis information regarding each recipient that uses Federal funds other than
				those provided by the Corporation to carry out the program, including amounts
				and sources of other Federal
				funds.
									.
						1302.E–Corps and technical
			 amendments to types of programsSection 122 (42 U.S.C. 12572) is
			 amended—
					(1)in subsection (a)—
						(A)in the matter preceding
			 paragraph (1), by striking subsection (b)(1) and inserting
			 subsection (c)(1);
						(B)in paragraph (2)—
							(i)in subparagraph (A), by
			 striking including and all that follows through the semicolon at
			 the end and inserting including projects involving urban renewal,
			 sustaining natural resources, or improving human services;;
							(ii)in subparagraph (B), by
			 striking including and inserting and at least 50 percent
			 of whom are; and
							(iii)in subparagraph (C)(i),
			 by inserting , including mentoring before the semicolon;
							(C)in paragraph (6)—
							(i)in subparagraph (B), by
			 striking ; or and inserting a semicolon;
							(ii)in subparagraph (C), by
			 striking the period and inserting ; or; and
							(iii)by adding at the end
			 the following:
								
									(D)students participating in service-learning
				programs at an institution of higher
				education.
									;
							(D)in paragraph (7)(A), by
			 inserting , including elementary and secondary education, and other
			 professions such as those in health care, criminal justice, environmental
			 stewardship and conservation, or public safety before the
			 semicolon;
						(E)in paragraph (8)(C), by striking
			 nonprofit;
						(F)in paragraph (9), by striking
			 between the ages of 16 and 24 and inserting between the
			 ages of 16 and 25;
						(G)in paragraph (10), by striking
			 gifted young adults and all that follows through the period at
			 the end and inserting
							
								school-age youth and
			 young adults of all backgrounds, including gifted youth, along with established
			 successful entrepreneurs of all backgrounds and professions from the community
			 in which the program exists to—(A)train the participants in
				utilizing problem-solving, entrepreneurship, and communication skills to design
				solutions to community problems; and
								(B)collaborate with
				stakeholders in the communities to implement the solutions devised by the
				participants in subparagraph
				(A).
								;
						(H)in paragraph (12)(A), by
			 striking learning and recreation and inserting learning,
			 recreation, and mentoring;
						(I)in paragraph (13), by striking and
			 to combat rural poverty, including and inserting , including the
			 issues of rural poverty,;
						(J)by redesignating
			 paragraph (15) as paragraph (19); and
						(K)by inserting after paragraph (14) the
			 following:
							
								(15)An E–Corps program that involves
				participants who provide services in a community by developing and assisting in
				carrying out technology programs which seek to increase access to technology
				and the benefits thereof in such community.
								(16)A program that engages citizens in public
				safety, public health, and emergency and disaster preparedness, and may include
				the recruitment and placing of qualified participants in positions to be
				trainees as law enforcement officers, firefighters, search and rescue
				personnel, and emergency medical service workers, and may engage Federal,
				State, and local stakeholders in collaboration to organize more effective
				responses to issues of public safety and public health, emergencies, and
				disasters.
								(17)A program, initiative, or partnership that
				seeks to expand the number of mentors for youths (including by recruiting
				high-school and college-aged individuals to enter into mentoring
				relationships), including mentors for disadvantaged youths, either through
				provision of direct mentoring services through the creative utilization of
				current and emerging technologies to connect youth with mentors.
								(18)A program that has the
				primary purpose of re-engaging court-involved youth and adults with the goal of
				reducing
				recidivism.
								;
						(2)by redesignating
			 subsections (b) and (c) as (c) and (d), respectively;
					(3)by inserting after
			 subsection (a) the following:
						
							(b)Innovative programs To
				meet the needs of veterans
								(1)In
				generalFrom funds appropriated under section 501(a)(2), the
				Corporation shall reserve up to 3 percent for competitive grants to eligible
				recipients under subsection (a) for the development, either directly or through
				subgrants to other entities, of innovative initiatives to address the unique
				needs of veterans.
								(2)ApplicationTo
				be eligible to receive a grant under this subsection, an entity described in
				paragraph (1) shall submit an application at such time, in such manner, and
				containing such information as the Corporation may require.
								(3)ActivitiesEntities
				receiving grants under this subsection shall use funds to develop initiatives
				that—
									(A)recruit veterans,
				particularly returning veterans, into service opportunities;
									(B)promote community-based
				efforts to meet the unique needs of military families while a member of the
				family is deployed; and
									(C)promote community-based
				efforts to meet the unique needs of military families when a member of the
				family returns from a
				deployment.
									;
					(4)in subsection (c) (as so
			 redesignated), in paragraph (4), by inserting after out-of-school
			 youths, the following: disadvantaged youths,;
					(5)in subsection (d) (as so
			 redesignated), in paragraph (1)(A), by striking subsection (b) or (d)
			 of; and
					(6)by adding at the end the
			 following:
						
							(e)Requirements for
				tutors
								(1)In
				generalExcept as provided in paragraph (2), the Corporation
				shall require that each recipient of assistance under the national service laws
				that operates a tutoring program involving elementary or secondary school
				students certifies that individuals serving in approved national service
				positions as tutors in such program have—
									(A)either—
										(i)obtained their high
				school diploma; or
										(ii)passed a proficiency
				test demonstrating that such individuals have the skills necessary to achieve
				program goals; and
										(B)have successfully
				completed pre- and in-service training for tutors.
									(2)ExceptionThe
				requirements in paragraph (1) do not apply to an individual serving in an
				approved national service position who is enrolled in an elementary or
				secondary school and is providing tutoring services through a structured,
				school-managed cross-grade tutoring program.
								(f)Requirements for
				tutoring programsEach tutoring program that receives assistance
				under the national service laws shall—
								(1)offer a curriculum that
				is high quality, research-based, and consistent with the State academic content
				standards required by section 1111 of the Elementary and Secondary Education
				Act of 1965 (20 U.S.C. 6311) and the instructional program of the local
				educational agency; and
								(2)offer high quality,
				research-based pre- and in-service training for tutors.
								(g)Citizenship
				trainingThe Corporation
				shall establish requirements for recipients of assistance under the national
				service laws relating to the promotion of citizenship and civic engagement,
				that are consistent with the principles on which citizenship programs
				administered by U.S. Citizenship and Immigration Services are based, among
				individuals enrolled in approved national service positions and approved summer
				of service
				positions.
							.
					1303.Types of
			 positionsSection 123 (42
			 U.S.C. 12573) is amended—
					(1)in paragraph (2)(A) by
			 inserting after subdivision of a State, the following: a
			 Territory,; and
					(2)in paragraph (5) by
			 inserting National before Civilian Community
			 Corps.
					1304.Conforming repeal
			 relating to training and technical assistanceSection 125 (42 U.S.C. 1257) is
			 repealed.
				1305.Assistance to State
			 Commissions; challenge grantsSection 126 (42 U.S.C. 12576) is
			 amended—
					(1)in subsection (a)—
						(A)in paragraph (1), by
			 striking $125,000 and $750,000 and inserting $200,000 and
			 $825,000; and
						(B)by striking paragraph (2)
			 and inserting the following:
							
								(2)Matching
				requirementIn making grants to a State under this subsection,
				the Corporation shall require the State to provide matching funds in the
				following amounts:
									(A)First
				$100,000For the first $100,000 of grant amounts provided by the
				Corporation, a State shall not be required to provide matching funds.
									(B)Amounts greater than
				$100,000For grant amounts of more than $100,000 and not
				exceeding $200,000 provided by the Corporation, a State shall provide $1 from
				non-Federal sources for every $2 provided by the Corporation.
									(C)Amounts greater than
				$200,000For grant amounts of more than $200,000 provided by the
				Corporation, a State shall provide $1 from non-Federal sources for every $1
				provided by the Corporation.
									;
				and
						(2)in subsection (c)—
						(A)in paragraph (1), by
			 striking to national service programs that receive assistance under
			 section 121 and inserting to programs supported under the
			 national service laws; and
						(B)by striking paragraph (3)
			 and inserting the following:
							
								(3)Amount of
				assistanceA challenge grant under this subsection may provide,
				for an initial 3-year grant period, not more than $1 of assistance under this
				subsection for each $1 in cash raised from private sources by the program
				supported under the national service laws in excess of amounts required to be
				provided by the program to satisfy matching funds requirements. After an
				initial 3-year grant period, grants under this subsection may provide not more
				than $1 of assistance for each $2 in cash raised from private sources by the
				program in excess of amounts required to be provided by the program to satisfy
				matching funds requirements. The Corporation may permit the use of local or
				State funds as matching funds if the Corporation determines that such use would
				be equitable due to a lack of available private funds at the local level. The
				Corporation shall establish a ceiling on the amount of assistance that may be
				provided to a national service program under this
				subsection.
								.
						1306.Allocation of
			 assistance to States and other eligible entitiesSection 129 (42 U.S.C. 12581) is amended to
			 read as follows:
					
						129.Provision of
				assistance and approved national service positions
							(a)1–Percent Allotment for
				Certain TerritoriesOf the funds allocated by the Corporation for
				provision of assistance under section 121(a) for a fiscal year, the Corporation
				shall reserve 1 percent for grants to the United States Virgin Islands, Guam,
				American Samoa, and the Commonwealth of the Northern Mariana Islands upon
				approval by the Corporation of an application submitted under section 130. The
				amount allotted as a grant to each such Territory under this subsection for a
				fiscal year shall be equal to the amount that bears the same ratio to 1 percent
				of the allocated funds for that fiscal year as the population of the Territory
				bears to the total population of such Territories.
							(b)Allotment for Indian
				TribesOf the funds allocated
				by the Corporation for provision of assistance under section 121(a) for a
				fiscal year, the Corporation shall reserve at least 1 percent for grants to
				Indian tribes, to be allotted by the Corporation on a competitive basis.
							(c)Allotment for National
				GrantsOf the funds allocated by the Corporation for provision of
				assistance under section 121(a) for a fiscal year, the Corporation shall
				reserve 23 percent for grants to nonprofit organizations to operate a program
				in 2 or more States.
							(d)Allotment for State
				Competitive GrantsOf the funds allocated by the Corporation for
				provision of assistance under subsection (a) of section 121 for a fiscal year,
				the Corporation shall reserve 37.5 percent for innovative grants to States on a
				competitive basis.
							(e)Allotment to Certain
				States on Formula Basis
								(1)GrantsOf
				the funds allocated by the Corporation for provision of assistance under
				subsection (a) of section 121 for a fiscal year, the Corporation shall make a
				grant to each of the several States, the District of Columbia, and the
				Commonwealth of Puerto Rico that submits an application under section 130 that
				is approved by the Corporation.
								(2)AllotmentsThe
				amount allotted as a grant to each such State under this subsection for a
				fiscal year shall be equal to the amount that bears the same ratio to 37.5
				percent of the allocated funds for that fiscal year as the population of the
				State bears to the total population of the several States, the District of
				Columbia, and the Commonwealth of Puerto Rico, in compliance with paragraph
				(3).
								(3)Minimum
				amountNotwithstanding paragraph (2), the minimum grant made
				available to each State approved by the Corporation under paragraph (1) for
				each fiscal year must be at least $600,000.
								(f)Effect of Failure To
				ApplyIf a State or Territory
				fails to apply for, or fails to give notice to the Corporation of its intent to
				apply for an allotment under this section, or the Corporation does not approve
				the application consistent with section 133, the Corporation may use the amount
				that would have been allotted under this section to the State or Territory
				to—
								(1)make grants (and provide
				approved national service positions in connection with such grants) to other
				grantmaking entities under section 121 that propose to carry out national
				service programs in such State or Territory; and
								(2)make a reallotment to
				other States or Territories with approved applications submitted under section
				130, to the extent grant-making entities do not apply as described in paragraph
				(1).
								(g)Application
				RequiredThe allotment of assistance and approved national
				service positions to a recipient under this section shall be made by the
				Corporation only pursuant to an application submitted by a State or other
				applicant under section 130.
							(h)Approval of Positions
				Subject to Available FundsThe Corporation may not approve
				positions as approved national service positions under this subtitle for a
				fiscal year in excess of the number of such positions for which the Corporation
				has sufficient available funds in the National Service Trust for that fiscal
				year, taking into consideration funding needs for national service educational
				awards under subtitle D based on completed service. If appropriations are
				insufficient to provide the maximum allowable national service educational
				awards under subtitle D for all eligible participants, the Corporation is
				authorized to make necessary and reasonable adjustments to program
				rules.
							(i)Sponsorship of Approved
				National Service Positions
								(1)Sponsorship
				authorizedThe Corporation may enter into agreements with persons
				or entities who offer to sponsor national service positions for which the
				person or entity will be responsible for supplying the funds necessary to
				provide a national service educational award. The distribution of these
				approved national service positions shall be made pursuant to the agreement,
				and the creation of these positions shall not be taken into consideration in
				determining the number of approved national service positions to be available
				for distribution under this section.
								(2)Deposit of
				contributionFunds provided pursuant to an agreement under
				paragraph (1) shall be deposited in the National Service Trust established in
				section 145 until such time as the funds are needed.
								(j)Reservation of Funds
				for Special AssistanceFrom amounts appropriated for a fiscal
				year pursuant to the authorization of appropriations in section 501(a)(2) and
				subject to the limitation in such section, the Corporation may reserve such
				amount as the Corporation considers to be appropriate for the purpose of making
				assistance available under section 126.
							(k)Reservation of Funds To
				Increase the Participation of Individuals With DisabilitiesFrom
				amounts appropriated for a fiscal year pursuant to the authorization of
				appropriations in section 501(a)(2) and subject to the limitation in such
				section, the Chief Executive Officer shall reserve an amount that is not less
				than 1 percent of such amount (except that the amount reserved may not exceed
				$10,000,000), in order to make grants to public or private nonprofit
				organizations to increase the participation of individuals with disabilities in
				national service and for demonstration activities in furtherance of this
				purpose.
							.
				1307.Additional
			 authorityPart II of subtitle
			 C of title I is amended by inserting after section 129 (42 U.S.C. 12581) the
			 following:
					
						129A.Education awards only
				program
							(a)In
				GeneralFrom amounts appropriated for a fiscal year to provide
				financial assistance under this subtitle and consistent with the restriction in
				subsection (b), the Corporation may, through fixed amount grants under
				subsection (d), provide operational assistance to programs that receive
				approved national service positions but do not receive funds under section
				121(a).
							(b)Limit on Corporation
				Grant FundsOperational
				support under this section may not exceed $600 per individual enrolled in an
				approved national service position and may reach $800 per individual if the
				program supports at least 50 percent disadvantaged youth.
							(c)Inapplicable
				ProvisionsThe following provisions shall not apply to programs
				funded under this section:
								(1)The limitation on
				administrative costs under section 121(d).
								(2)The matching funds
				requirements under section 121(e).
								(3)The living allowance and
				other benefits under sections 131(e) and section 140 (other than individualized
				support services for disabled members under section 140(f)).
								(d)Fixed amount
				grants
								(1)GeneralFor
				purposes of subsection (a), and subject to the limitations in this subsection,
				the Corporation may, upon making a determination described in paragraph (2),
				approve a fixed amount grant that is not subject to the Office of Management
				and Budget cost principles and related financial recordkeeping
				requirements.
								(2)DeterminationBefore
				approving a fixed amount grant, the Corporation must determine that—
									(A)the reasonable and
				necessary costs of carrying out the terms of the grant significantly exceed the
				amount of assistance provided by the Corporation; or
									(B)based on the nature or
				design of the grant, any assistance provided by the Corporation can be
				reasonably presumed to be expended on reasonable and necessary
				costs.
									.
				1308.State selection of
			 programsSection 130 (42
			 U.S.C. 12582) is amended—
					(1)in subsection (a)—
						(A)by inserting after
			 State, the following: Territory,; and
						(B)by striking
			 institution of higher education, or Federal agency and inserting
			 or institution of higher education;
						(2)in subsection (b)(9) by
			 striking section 122(c) and inserting section
			 122(d);
					(3)in subsection (c)—
						(A)in paragraph (1)—
							(i)by striking jobs
			 or positions and inserting proposed positions;
			 and
							(ii)by striking ,
			 including and all that follows through the period at the end and
			 inserting a period; and
							(B)in paragraph (2) by
			 inserting proposed before minimum;
						(4)in subsection (e)(2) by
			 striking were selected and inserting were or will be
			 selected;
					(5)in subsection (f)—
						(A)in paragraph (1), by
			 striking a program applicant and inserting an
			 applicant; and
						(B)in paragraph (2)—
							(i)in the heading, by
			 striking Program
			 applicant and inserting Applicant;
							(ii)in the matter preceding
			 subparagraph (A), by striking program applicant and inserting
			 applicant;
							(iii)in subparagraph
			 (A)—
								(I)by inserting after
			 subdivision of a State, the following:
			 Territory,; and
								(II)by striking
			 institution of higher education, or Federal agency and inserting
			 or institution of higher education; and
								(iv)in subparagraph
			 (B)—
								(I)by inserting after
			 subdivision of a State, the following:
			 Territory,; and
								(II)by striking institution of higher
			 education, or Federal agency and inserting or institution of
			 higher education; and
								(6)in subsection (g), by
			 striking the period and inserting or is already receiving financial
			 assistance from the Corporation..
					1309.Consideration of
			 applicationsSection 133 (42
			 U.S.C. 12585) is amended—
					(1)in subsection (b)(2)(B),
			 by striking jobs or;
					(2)in subsection (c), by
			 redesignating paragraph (8) as paragraph (9) and inserting after paragraph (7)
			 the following:
						
							(8)The extent to which the
				program generates the involvement of
				volunteers.
							;
				and
					(3)in subsection
			 (d)(2)—
						(A)by striking subparagraphs
			 (A) and (G), and redesignating subparagraphs (B) through (F) as subparagraphs
			 (A) through (E), respectively;
						(B)in subparagraph (A) (as
			 so redesignated), by striking section 122(c) and inserting
			 section 122(d);
						(C)in subparagraph (D) (as
			 so redesignated), by adding and at the end; and
						(D)in subparagraph (E) (as
			 so redesignated), by striking ; and and inserting a
			 period.
						1310.Description of
			 participantsSection 137 (42
			 U.S.C. 12591) is amended—
					(1)in subsection (a)—
						(A)by striking paragraph
			 (3); and
						(B)by redesignating
			 paragraphs (4), (5), and (6) as paragraphs (3), (4), and (5),
			 respectively;
						(2)in subsection (b)—
						(A)in paragraph (1), by
			 striking paragraph (4) and inserting paragraph
			 (3); and
						(B)in paragraph (2), by
			 striking between the ages of 16 and 25 and inserting a
			 16-year-old out of school youth or an individual between the ages of 17 and
			 25; and
						(3)in subsection (c), by
			 striking (a)(5) and inserting (a)(4).
					1311.Selection of national
			 service participantsSection
			 138 (42 U.S.C. 12592) is amended—
					(1)in subsection (a) by
			 striking conducted by the State and all that follows through
			 or other entity and inserting conducted by the
			 entity; and
					(2)in subsection (e)(2)(C)
			 by inserting before the semicolon at the end the following: ,
			 particularly those who were considered at the time of their service
			 disadvantaged youth.
					1312.Terms of
			 serviceSection 139 (42 U.S.C.
			 12593) is amended—
					(1)in subsection (b)(1), by
			 striking not less than 9 months and;
					(2)in subsection (b)(2), by
			 striking during a period of— and all that follows through the
			 period at the end and inserting during a period of not more than 2
			 years.; and
					(3)in subsection (c)—
						(A)in paragraph (1)(A), by
			 striking as demonstrated by the participant and inserting
			 as determined by the organization responsible for granting a release, if
			 the participant has otherwise performed satisfactorily and has completed at
			 least 15 percent of the original term of service;
						(B)in paragraph (2)(A), by
			 striking provide to the participant that portion of the national service
			 educational award and inserting certify the participant’s
			 eligibility for that portion of the national service educational award;
			 and
						(C)in paragraph (2)(B), by
			 striking to allow return to the program with which the individual was
			 serving in order.
						1313.Adjustments to living
			 allowanceSection 140 (42
			 U.S.C. 12594) is amended—
					(1)in subsection (a)—
						(A)in paragraph (1), by
			 striking paragraph (3) and inserting paragraphs (2) and
			 (3);
						(B)by striking paragraph
			 (2);
						(C)by redesignating
			 paragraph (3) as (2);
						(D)by inserting after
			 paragraph (2) (as so redesignated) the following:
							
								(3)Federal work-study
				studentsThe living allowance
				that may be provided to an individual whose term of service includes hours for
				which the individual receives Federal work study wages shall be reduced by the
				amount of the individual's Federal work study
				award.
								;
						(E)in paragraph (4), by
			 striking a reduced term of service under section 139(b)(3) and
			 inserting a term of service that is less than 12 months;
						(2)in subsection (b), by
			 striking shall include an amount sufficient to cover 85 percent of such
			 taxes and all that follows through the period at the end and inserting
			 may be used to pay such taxes.;
					(3)in subsection (c)—
						(A)in paragraph (1) by
			 adding and at the end;
						(B)by striking paragraph
			 (2); and
						(C)by redesignating
			 paragraph (3) as (2);
						(4)in subsection (d)(1), by
			 striking the second sentence; and
					(5)by striking subsections
			 (g) and (h).
					DAmendments to Subtitle
			 D (National Service Trust and Provision of
			 National Service Educational Awards)
				1401.Availability of funds
			 in the National Service TrustSection 145 (42 U.S.C. 12601) is
			 amended—
					(1)in subsection (a)—
						(A)in paragraph (1)(B), by
			 striking section 148(e) and inserting section
			 148(f); and
						(B)in paragraph (2), by
			 striking pursuant to section 196(a)(2) and inserting
			 pursuant to section 196(a)(2), if the terms of such donations direct
			 that they be deposited in the National Service Trust; and
						(2)in subsection (c), by
			 striking “for payments of national service educational awards in accordance
			 with section 148.” and inserting “for—
						
							(1)payments of summer of
				service educational awards and national service educational awards in
				accordance with section 148; and
							(2)payments of interest in
				accordance with section
				148(f).
							.
					1402.Individuals eligible
			 to receive a national service educational award from the TrustSection 146 (42 U.S.C. 12602) is
			 amended—
					(1)in subsection (a)—
						(A)in the matter preceding
			 paragraph (1), by striking if the individual and inserting
			 if the organization responsible for an individual’s supervision
			 certifies that the individual;
						(B)by striking paragraphs
			 (1), (2), and (3) and inserting the following:
							
								(1)met the applicable
				eligibility requirements for the position; and
								(2)(A)successfully completed
				the required term of service described in subsection (b) in an approved
				national service position; or
									(B)(i)satisfactorily performed
				prior to being granted a release for compelling personal circumstances under
				section 139(c); and
										(ii)served at least 15
				percent of the required term of service described in subsection (b);
				and
										;
				and
						(C)by redesignating
			 paragraph (4) as paragraph (3);
						(2)by striking subsection
			 (c) and inserting the following:
						
							(c)Limitation on Receipt
				of National Service Educational AwardsAn individual may not
				receive, in national service educational awards, more than an amount equal to
				the aggregate value of 2 such awards for full-time service. The aggregate value
				of summer of service educational awards that an individual receives shall have
				no effect on the aggregate value of national service educational awards the
				individual may receive.
							;
				
					(3)in subsection (d)—
						(A)in paragraph (1) by
			 inserting after national service educational award the
			 following: or a summer of service educational award; and
						(B)in paragraph (2)—
							(i)in the matter preceding
			 subparagraph (A), and in subparagraph (A), by inserting after national
			 service educational award the following: or a summer of service
			 educational award;
							(ii)in subparagraph (A) by
			 striking or at the end;
							(iii)in subparagraph (B) by
			 striking the period at the end and inserting ; or;
							(iv)by adding at the end the
			 following:
								
									(C)in the case of a summer
				of service educational award, is enrolled at an eligible institution of higher
				education under section 148(c) or an educational institution described under
				section 148(a)(4) and failed to expend the full amount of that award during the
				original 7-year period.
									;
				and
							(4)in subsection
			 (e)(1)—
						(A)by inserting after
			 qualifying under this section the following: or under
			 section 111(a)(5); and
						(B)by inserting after
			 to receive a national service educational award the following:
			 or a summer of service educational award.
						1403.Determination of the
			 amount of national service educational awardsSection 147(a) (42 U.S.C. 12603(a)) is
			 amended—
					(1)by striking a
			 value, for each of not more than 2 of such terms of service, equal to 90
			 percent of— and inserting a value of—; and
					(2)by striking paragraphs
			 (1) and (2) and inserting the following:
						
							(1)$4,825, for fiscal year
				2008;
							(2)$4,925, for fiscal year
				2009;
							(3)$5,025, for fiscal year
				2010;
							(4)$5,125, for fiscal year
				2011; and
							(5)$5,225, for fiscal year
				2012 and each fiscal year
				thereafter.
							.
					1404.Disbursement of
			 educational awardsSection 148
			 (42 U.S.C. 12604) is amended—
					(1)in subsection (a)—
						(A)in paragraph (2), by
			 striking cost of attendance and inserting cost of
			 attendance or other educational expenses;
						(B)in paragraph (3), by
			 striking and;
						(C)by redesignating
			 paragraph (4) as paragraph (6);
						(D)by inserting after
			 paragraph (3) the following:
							
								(4)to pay expenses incurred
				in enrolling in an educational institution or training establishment that meets
				the requirements of chapter 36 of title 38, United States Code (38 U.S.C. 3451
				et seq.);
								(5)for a recipient of a summer of service
				educational award under section 111(a)(5)(D), to pay expenses incurred in
				enrolling in a college preparatory program in accordance with subsection (e);
				and
								;
				and
						(E)in paragraph (6) (as so
			 redesignated) by striking subsection (e) and inserting
			 subsection (f);
						(2)in subsection (b)(1) by
			 inserting after the national service educational award of the
			 individual the following: , or an eligible individual under
			 section 111(a)(5) who received a summer of service educational award for a
			 project that began after the individual completed grade 10 and desires to apply
			 that summer of service educational award,;
					(3)in subsection (b)(2) by
			 inserting after the national service educational award the
			 following: or the summer of service educational award, as
			 applicable,;
					(4)in subsection (b)(5) by
			 inserting after the national service educational award the
			 following: or the summer of service educational award, as
			 applicable;
					(5)in subsection
			 (b)(7)—
						(A)in subparagraph (A), by
			 striking , other than a loan to a parent of a student pursuant to
			 section 428B of such Act (20 U.S.C. 1078–2); and and inserting a
			 semicolon;
						(B)in subparagraph (B), by
			 striking the period and inserting ; and; and
						(C)by adding at the end the
			 following:
							
								(C)any loan (other than a
				loan described in subparagraph (A) or (B)) determined by an institution of
				higher education to be necessary to cover a student’s educational expenses and
				made, insured, or guaranteed by—
									(i)an eligible lender, as
				defined in section 435 of the Higher Education
				Act of 1965 (20 U.S.C. 1085);
									(ii)the direct student loan
				program under part D of title IV of such Act;
									(iii)a State agency;
				or
									(iv)a lender otherwise
				determined by the Corporation to be eligible to receive disbursements from the
				National Service
				Trust.
									;
						(6)in subsection (c)(1), by
			 inserting after national service educational award the
			 following: , or an eligible individual under section 111(a)(5) who
			 desires to apply the individual’s summer of service educational
			 award,;
					(7)in subsection (c)(2)(A),
			 by inserting after national service educational award the
			 following: or summer of service educational award, as
			 applicable,;
					(8)in subsection
			 (c)(2)(C)(iii), by inserting after national service educational awards
			 received under this subtitle the following: or summer of service
			 educational awards received under section 111(a)(5);
					(9)in subsection (c)(3), by
			 inserting after national service educational awards the
			 following: and summer of service educational awards;
					(10)in subsection
			 (c)(5)—
						(A)by inserting after
			 national service educational award the following: , or
			 summer of service educational award, as applicable,; and
						(B)by inserting after
			 additional the following: summer of service educational
			 awards and additional;
						(11)in subsection (c)(6), by
			 inserting after national service educational award the
			 following: and summer of service educational award;
					(12)in subsection (d), by
			 inserting after national service educational awards the
			 following: and summer of service educational awards;
					(13)by redesignating
			 subsections (e), (f), and (g) as (f), (g), and (h), respectively;
					(14)by inserting after
			 subsection (d) the following:
						
							(e)Use of summer of
				service educational award To pay college preparatory expenses
								(1)Application of eligible
				individualsAn eligible individual under section 111(a)(5), or
				the parents or legal guardian of such an individual, who desires to apply the
				summer of service educational award of the individual to the payment of
				expenses incurred in enrolling in a college preparatory program shall, on a
				form prescribed by the Corporation, submit an application to the college
				preparatory program in which the individual will be enrolled that contains such
				information as the Corporation may require to verify the individual’s
				eligibility.
								(2)Submission of requests
				for payment by programA college preparatory program that
				receives one or more applications under paragraph (1) shall submit to the
				Corporation a statement, in a manner prescribed by the Corporation,
				that—
									(A)identifies each eligible
				individual filing an application under paragraph (1) for a disbursement of the
				individual’s summer of service educational award under this subsection;
									(B)specifies the amounts for
				which such eligible individuals are qualified for disbursement; and
									(C)certifies that—
										(i)the college preparatory
				program is operated by a for-profit or non-profit organization with a track
				record of success in implementing college preparatory programs that collaborate
				with local educational agencies and adequately prepare secondary school
				students for admission to an institution of higher education without need for
				remediation;
										(ii)the college preparatory
				program has been in existence for at least one year prior to an eligible
				individual’s submission of the application under paragraph (1); and
										(iii)individuals using
				summer of service educational awards received under section 111(a)(5) to pay
				the cost of enrolling in the college preparatory program do not comprise more
				than 15 percent of the total number of individuals enrolled in the program;
				and
										(D)contains such provisions
				concerning financial compliance and program quality as the Corporation may
				require.
									(3)Disbursement of
				paymentsUpon receipt of a statement from a college preparatory
				program that complies with paragraph (2), the Corporation shall, subject to
				paragraph (4), disburse the total amount of the summer of service educational
				awards for which eligible individuals who have submitted applications to that
				program under paragraph (1) are scheduled to receive. Such disbursement shall
				be made by check or other means that is payable to the program and requires the
				endorsement or other certification by the eligible individual.
								(4)Multiple
				disbursementsThe total amount required to be disbursed to a
				college preparatory program under paragraph (3) for any period of enrollment
				may be disbursed by the Corporation in two or more installments consistent with
				appropriate divisions of such period of enrollment.
								(5)Refund
				rulesThe Corporation shall, by regulation, provide for the
				refund to the Corporation (and the crediting to the summer of service
				educational award of an eligible individual) of amounts disbursed to programs
				for the benefit of eligible individuals who withdraw or otherwise fail to
				complete the period of enrollment for which the assistance was provided.
				Amounts refunded to the Trust pursuant to this paragraph may be used by the
				Corporation to fund additional approved summer of service positions under
				section 111(a)(5).
								(6)Maximum
				awardThe portion of an eligible individual’s total available
				summer of service educational award that may be disbursed under this subsection
				for any period of enrollment shall not exceed the cost of
				attendance.
								;
				
					(15)in subsection (f) (as so
			 redesignated), by striking subsection (b)(6) and inserting
			 subsection (b)(7); and
					(16)in subsection (g) (as so
			 redesignated), by striking Director and inserting Chief
			 Executive Officer.
					1405.Process of approval
			 of national service positions
					(a)In
			 generalSubtitle D of title I
			 (42 U.S.C. 12601 et seq.) is further amended by adding at the end the following
			 new section:
						
							149.Process of approval of
				national service positions
								(a)Timing and recording
				requirements
									(1)In
				generalNotwithstanding subtitles C and D, and any other
				provision of law, in approving a position as an approved national service
				position, the Corporation—
										(A)shall approve the
				position at the time the Corporation—
											(i)enters into an enforceable agreement with
				an individual participant to serve in a program carried out under subtitle E of
				title I of this Act or under title I of the Domestic Volunteer Service Act of
				1973 (42 U.S.C. 4951 et seq.), or a summer of service educational award;
				or
											(ii)except as provided in
				clause (i), awards a grant to (or enters into a contract or cooperative
				agreement with) an entity to carry out a program for which such a position is
				approved under section 123; and
											(B)shall record as an
				obligation an estimate of the net present value of the national service
				educational award associated with the position, based on a formula that takes
				into consideration historical rates of enrollment in such a program, and of
				earning and using national service educational awards for such a program and
				remain available.
										(2)FormulaIn
				determining the formula described in paragraph (1)(B), the Corporation shall
				consult with the Director of the Congressional Budget Office.
									(3)Certification
				reportThe Chief Executive Officer of the Corporation shall
				annually prepare and submit to Congress a report that contains a certification
				that the Corporation is in compliance with the requirements of paragraph
				(1).
									(4)ApprovalThe
				requirements of this subsection shall apply to each approved national service
				position that the Corporation approves—
										(A)during fiscal year 2008;
				and
										(B)during any subsequent
				fiscal year.
										(b)Reserve
				account
									(1)Establishment and
				contents
										(A)EstablishmentNotwithstanding
				subtitles C and D, and any other provision of law, within the National Service
				Trust established under section 145, the Corporation shall establish a reserve
				account.
										(B)ContentsTo
				ensure the availability of adequate funds to support the awards of approved
				national service positions for each fiscal year, the Corporation shall place in
				the account—
											(i)during fiscal year 2008, a portion of the
				funds that were appropriated for fiscal year 2008 or a previous fiscal year
				under section 501(a)(2), were made available to carry out subtitle C, D, or E
				of this title, subtitle A of title I of the Domestic Volunteer Service Act of
				1973, or summer of service under section 111(a)(5), and remain available;
				and
											(ii)during fiscal year 2009 or a subsequent
				fiscal year, a portion of the funds that were appropriated for that fiscal year
				under section 501(a)(2) and were made available to carry out subtitle C, D, or
				E of this title, subtitle A of title I of the Domestic Volunteer Service Act of
				1973, or summer of service under section 111(a)(5), and remain
				available.
											(2)ObligationThe
				Corporation shall not obligate the funds in the reserve account until the
				Corporation—
										(A)determines that the funds will not be
				needed for the payment of national service educational awards associated with
				previously approved national service positions and summer of service
				educational awards; or
										(B)obligates the funds for
				the payment of national service educational awards for such previously approved
				national service positions or summer of service educational awards, as
				applicable.
										(c)AuditsThe
				accounts of the Corporation relating to the appropriated funds for approved
				national service positions, and the records demonstrating the manner in which
				the Corporation has recorded estimates described in subsection (a)(1)(B) as
				obligations, shall be audited annually by independent certified public
				accountants or independent licensed public accountants certified or licensed by
				a regulatory authority of a State or other political subdivision of the United
				States in accordance with generally accepted auditing standards. A report
				containing the results of each such independent audit shall be included in the
				annual report required by subsection (a)(3).
								(d)Availability of
				amountsExcept as provided in subsection (b), all amounts
				included in the National Service Trust under paragraphs (1), (2), and (3) of
				section 145(a) shall be available for payments of national service educational
				awards or summer of service educational awards under section
				148.
								.
					(b)Conforming
			 repealSection 2 of the Strengthen AmeriCorps Program Act (Public
			 Law 108–145; 117 Stat. 844; 42 U.S.C. 12605) is repealed.
					EAmendments to Subtitle
			 E (National Civilian Community Corps)
				1501.PurposeSection 151 (42 U.S.C. 12611) is amended to
			 read as follows:
					
						151.PurposeIt is the purpose of this subtitle to
				authorize the operation of, and support for, residential and other service
				programs that combine the best practices of civilian service with the best
				aspects of military service, including leadership and team building, to meet
				national and community needs. Such needs to be met under such programs include
				those related to—
							(1)natural and other
				disasters;
							(2)infrastructure improvement;
							(3)environmental stewardship and
				conservation;
							(4)energy conservation; and
							(5)urban and rural
				development.
							.
				1502.Program
			 componentsSection 152 (42
			 U.S.C. 12612) is amended—
					(1)by amending the section
			 heading to read as follows:
						
							152.Establishment of
				National Civilian Community Corps
				Program
							.
					(2)in subsection (a), by
			 striking Civilian Community Corps Demonstration Program and
			 inserting National Civilian Community Corps Program;
					(3)in subsection (b)—
						(A)by striking Civilian Community Corps
			 Demonstration Program and inserting National Civilian Community
			 Corps Program; and
						(B)by striking a
			 Civilian Community Corps and inserting a National Civilian
			 Community Corps;
						(4)in the heading of
			 subsection (c), by striking Programs and inserting
			 Components;
			 and
					(5)in subsection (c), by
			 striking program components are residential programs and all
			 that follows and inserting programs referred to in subsection (b) may
			 include a residential component..
					1503.Eligible
			 participantsSection 153 (42
			 U.S.C. 12613) is amended—
					(1)in subsection (a)—
						(A)by striking
			 Civilian Community Corps Demonstration Program and inserting
			 National Civilian Community Corps Program; and
						(B)by striking on
			 Civilian Community Corps and inserting on National Civilian
			 Community Corps;
						(2)in subsection (b), by
			 striking if the person and all that follows through the period
			 at the end and inserting if the person will be at least 18 years of age
			 on or before December 31 in the calendar year in which the individual enrolls
			 in the program.;
					(3)in subsection (c)—
						(A)by striking
			 Backrounds
			 and inserting Backgrounds; and
						(B)by adding at the end the
			 following: The Director shall ensure that at least 50 percent of the
			 participants in the program are disadvantaged youth by year 2010. The Director
			 shall report to the Committee on Education and Labor in the United States House
			 of Representatives and the Committee on Health, Education, Labor, and Pensions
			 in the United States Senate annually on progress towards this goal.;
			 and
						(4)by striking subsection
			 (e).
					1504.Summer national
			 service programSection 154
			 (42 U.S.C. 12614) is amended—
					(1)in subsection (a)—
						(A)by striking
			 Civilian Community Corps Demonstration Program and inserting
			 National Civilian Community Corps Demonstration Program;
			 and
						(B)by striking on
			 Civilian Community Corps and inserting on National Civilian
			 Community Corps;
						(2)in subsection (b), by
			 striking shall be and all that follows through the period at the
			 end and inserting shall be from economically and ethnically diverse
			 backgrounds, including youth who are in foster care..
					1505.Team
			 leadersSection 155 (42 U.S.C.
			 12615) is amended—
					(1)by amending the section
			 heading to read as follows:
						
							155.National Civilian
				Community
				Corps
							;
					(2)in subsection (a)—
						(A)by striking
			 Civilian Community Corps Demonstration Program and inserting
			 National Civilian Community Corps Demonstration Program;
			 and
						(B)by striking the
			 Civilian Community Corps shall and inserting the National
			 Civilian Community Corps shall;
						(3)in subsection (b)—
						(A)by amending the
			 subsection heading to read as follows:
							
								(b)Membership in National
				Civilian Community
				Corps
								;
						(B)in paragraph (1), by
			 inserting National before Civilian Community
			 Corps;
						(C)in paragraph (3)—
							(i)by striking
			 superintendent and inserting campus director;
			 and
							(ii)by striking
			 camp and inserting campus; and
							(D)by adding at the end the
			 following:
							
								(4)Team
				leadersThe Director may select from Corps members individuals
				with prior supervisory or service experience to be team leaders within units in
				the National Civilian Community Corps to perform service that includes leading
				and supervising teams of Corps members. Team leaders shall—
									(A)be selected without
				regard to the age limitation under section 153(b);
									(B)be members of the
				National Civilian Community Corps; and
									(C)be provided the rights
				and benefits applicable to Corps members, except that the limitation on the
				amount of living allowance shall not exceed 10 percent more than the amount
				established under section 158(b).
									;
				
						(4)in subsection (d)—
						(A)by amending the
			 subsection heading to read as follows:
							
								(d)Campuses
								;
						(B)in paragraph (1)—
							(i)by amending the paragraph
			 heading to read as follows:
								
									(1)Units to be assigned to
				campuses
									;
							(ii)by striking in
			 camps and inserting in campuses;
							(iii)by striking
			 camp and inserting campus; and
							(iv)by striking in
			 the camps and inserting in the campuses;
							(C)by amending paragraph (2)
			 to read as follows:
							
								(2)Campus
				directorThere shall be a campus director for each campus. The
				campus director is the head of the
				campus.
								;
						(D)in paragraph (3)—
							(i)by amending the paragraph
			 heading to read as follows:
								
									(3)Eligible site for
				campus
									;
							(ii)by striking A
			 camp may be located and inserting A campus must be
			 cost-effective and may, upon the completion of a feasibility study, be
			 located;
							(5)in subsection (e)—
						(A)by amending the paragraph
			 heading to read as follows:
							
								(e)Distribution of Units
				and
				Campuses
								;
						(B)by striking camps
			 are distributed and inserting campuses are cost-effective and
			 are distributed; and
						(C)by striking rural
			 areas and all that follows through the period at the end and inserting
			 rural areas such that each Corps unit in a region can be easily deployed
			 for disaster and emergency response to such region.; and
						(6)in subsection (f)—
						(A)in paragraph (1)—
							(i)by striking by striking
			 superintendent and inserting campus director;
			 and
							(ii)by striking
			 camp both places such term appears and inserting
			 campus;
							(B)in paragraph (2)—
							(i)in the matter preceding
			 subparagraph (A), by striking superintendent of a camp and
			 inserting campus director of a campus;
							(ii)in subparagraph
			 (A)—
								(I)by striking
			 superintendent and inserting campus
			 director;
								(II)by striking
			 superintendent’s and inserting campus director’s;
			 and
								(III)by striking
			 camp each place such term appears and inserting
			 campus; and
								(iii)in subparagraph (B), by
			 striking superintendent and inserting campus
			 director; and
							(C)in paragraph (3), by
			 striking camp superintendent and inserting campus
			 director.
						1506.TrainingSection 156 (42 U.S.C. 12616) is
			 amended—
					(1)in subsection (a)—
						(A)by inserting
			 National before Civilian Community Corps;
			 and
						(B)by adding at the end the
			 following: The Director shall ensure that to the extent practicable,
			 each member of the Corps is trained in CPR, first aid, and other skills related
			 to disaster preparedness and response.;
						(2)in subsection (b)(1), by
			 inserting before the period at the end the following: , including a
			 focus on energy conservation, environmental stewardship or conservation,
			 infrastructure improvement, urban and rural development, or disaster
			 preparedness needs; and
					(3)in subsection (c)(2), by
			 adding at the end the following: The Corporation may provide such
			 training through grants, contracts, or cooperative agreements with
			 organizations who have established expertise in working with disadvantaged
			 youth in similar programs..
					1507.Consultation with
			 State CommissionsSection 157
			 (42 U.S.C. 12617) is amended—
					(1)in subsection (a)—
						(A)in the matter preceding
			 paragraph (1), by inserting National before Civilian
			 Community Corps;
						(B)in paragraph (1), by
			 inserting before the semicolon the following: with specific emphasis on
			 projects in support of infrastructure improvement, disaster relief and
			 recovery, the environment, energy conservation and urban and rural
			 development; and
						(C)in paragraph (2) by
			 striking service learning and inserting
			 service-learning;
						(2)in subsection (b)—
						(A)in paragraph (1)(A), by
			 striking and the Secretary of Housing and Urban Development and
			 inserting the Secretary of Housing and Urban Development, the
			 Administrator of the Environmental Protection Agency, the Administrator of the
			 Federal Emergency Management Agency, the Secretary of Energy, the Secretary of
			 Transportation, and the Chief of the United States Forest
			 Service;
						(B)in paragraph
			 (1)(B)—
							(i)by inserting
			 community-based organizations and before representatives
			 of local communities; and
							(ii)by striking
			 camp both places such term appears and inserting
			 campus;
							(C)in paragraph (2), by
			 inserting State Commissions, before and persons involved
			 in other youth service programs.; and
						(3)in subsection (c)—
						(A)in paragraph (1)—
							(i)by striking
			 superintendent both places such term appears and inserting
			 campus director; and
							(ii)by striking
			 camp both places such term appears and inserting
			 campus;
							(B)in paragraph (2), by
			 striking camp superintendents and inserting campus
			 directors.
						1508.Authorized benefits
			 for Corps membersSection 158
			 (42 U.S.C. 12618) is amended—
					(1)in subsection (a) by
			 inserting National before Civilian Community
			 Corps; and
					(2)in subsection (c)—
						(A)in the matter preceding
			 paragraph (1)—
							(i)by inserting
			 National before Civilian Community Corps;
			 and
							(ii)by inserting before the
			 colon the following: , as the Director determines
			 appropriate;
							(B)in paragraph (6), by
			 striking Clothing and inserting Uniforms;
						(C)in paragraph (7), by
			 striking Recreational services and supplies and inserting
			 Supplies.
						1509.Permanent
			 cadreSection 159 (42 U.S.C.
			 12619) is amended—
					(1)in subsection (a)—
						(A)in the matter preceding
			 paragraph (1), by striking Civilian Community Corps Demonstration
			 Program and inserting National Civilian Community Corps
			 Program; and
						(B)in paragraph (1)—
							(i)by inserting
			 including those before recommended; and
							(ii)by inserting
			 National before Civilian Community Corps;
							(2)in subsection (b)(1), by
			 inserting National before Civilian Community
			 Corps;
					(3)in subsection (c)—
						(A)in paragraph (1)(B)(i),
			 by inserting National before Civilian Community
			 Corps; and
						(B)in paragraph (2)—
							(i)in subparagraph
			 (A)—
								(I)by striking The
			 Director shall establish a permanent cadre of  and inserting The
			 Chief Executive Officer shall establish a permanent cadre that includes the
			 Director and other appointed; and
								(II)by inserting
			 National before Civilian Community Corps;
								(ii)in subparagraph (B), by
			 striking The Director shall appoint the members and inserting
			 The Chief Executive Officer shall consider the recommendations of the
			 Director in appointing the other members;
							(iii)in subparagraph (C), by
			 striking the Director and inserting the Chief Executive
			 Officer; and
							(iv)in subparagraph
			 (E)—
								(I)by inserting after
			 techniques the following: , including techniques for
			 working with and enhancing the development of disadvantaged youth,;
			 and
								(II)by striking
			 service learning and inserting service-learning;
			 and
								(C)in the first sentence of
			 paragraph (3), by striking the members and inserting
			 other members.
						1510.Contract and grant
			 authoritySection 161 (42
			 U.S.C. 12621) is amended—
					(1)in subsection (a), by
			 striking perform any program function under this subtitle and
			 inserting carry out the National Civilian Community Corps
			 program; and
					(2)in subsection (b)(2), by
			 inserting National before Civilian Community
			 Corps.
					1511.Other
			 departmentsSection 162 (42
			 U.S.C. 12622) is amended—
					(1)in subsection (a)—
						(A)in paragraph (1)—
							(i)in subparagraph (A), by
			 inserting National before Civilian Community
			 Corps;
							(ii)in subparagraph (B)(i),
			 by striking the registry established by and all that follows
			 through the semicolon and inserting the registry established by section
			 1143a of title 10, United States Code;;
							(B)in paragraph (2)(A), by
			 striking to be recommended for appointment and inserting
			 from which individuals may be selected for appointment by the
			 Director; and
						(C)in paragraph (3), by
			 inserting National before Civilian Community
			 Corps; and
						(2)by striking subsection
			 (b).
					1512.Advisory
			 BoardSection 163 (42 U.S.C.
			 12623) is amended—
					(1)in subsection (a)—
						(A)by striking Upon
			 the establishment of the Program, there shall also be and inserting
			 There shall be;
						(B)by inserting
			 National before Civilian Community Corps Advisory
			 Board; and
						(C)by striking to
			 assist and all that follows through the period at the end and inserting
			 to assist the Corps in responding rapidly and efficiently in times of
			 natural and other disasters. Consistent with the needs outlined in section 151,
			 the Advisory Board members shall help coordinate activities with the Corps as
			 appropriate, including the mobilization of volunteers and coordination of
			 volunteer centers to help local communities recover from the effects of natural
			 and other disasters.;
						(2)in subsection (b)—
						(A)by redesignating
			 paragraphs (8) and (9) as paragraphs (13) and (14), respectively;
						(B)by inserting after
			 paragraph (7) the following:
							
								(8)The Administrator of the Federal Emergency
				Management Agency.
								(9)The Secretary of
				Transportation.
								(10)The Chief of the United
				States Forest Service.
								(11)The Administrator of the
				Environmental Protection Agency.
								(12)The Secretary of
				Energy.
								;
				and
						(C)in paragraph (13), as so
			 redesignated, by striking industry, and inserting public
			 and private organizations,.
						1513.Annual
			 evaluationSection 164 (42
			 U.S.C. 12624) is amended—
					(1)by inserting
			 National before Civilian Community Corps;
			 and
					(2)by adding at the end the
			 following: Upon completing each such evaluation, the Corporation shall
			 submit to the Committee on Health, Education, Labor, and Pensions of the Senate
			 and the Committee on Education and Labor of the House of Representatives a
			 report on the evaluation..
					1514.Repeal of funding
			 limitationSection 165 (42
			 U.S.C. 12625) is repealed.
				1515.DefinitionsSection 166 (42 U.S.C. 12626) is
			 amended—
					(1)by striking paragraphs
			 (2), (3), and (9);
					(2)by redesignating
			 paragraphs (4) through (8) as paragraphs (5) through (9), respectively;
					(3)by inserting after
			 paragraph (1) the following:
						
							(2)Campus
				directorThe term campus director, with respect to a
				Corps campus, means the head of the campus under section 155(d).
							(3)CorpsThe
				term Corps means the National Civilian Community Corps required
				under section 155 as part of the Civilian Community Corps Program.
							(4)Corps
				campusThe term Corps campus means the facility or
				central location established as the operational headquarters and boarding place
				for particular Corps units.
							;
				
					(4)in paragraph (5) (as so
			 redesignated), by striking Civilian Community Corps Demonstration
			 Program and inserting National Civilian Community Corps
			 Program;
					(5)in paragraph (6) (as so
			 redesignated), by inserting National before Civilian
			 Community Corps;
					(6)in paragraph (8) (as so
			 redesignated), by striking The terms and all that follows
			 through Demonstration Program and inserting The term
			 Program means the National Civilian Community Corps
			 Program; and
					(7)in paragraph (9) (as so
			 redesignated)—
						(A)in the heading by
			 striking Service
			 learning and inserting Service-learning;
			 and
						(B)in the matter preceding
			 subparagraph (A) by striking service learning and inserting
			 service-learning.
						1516.TerminologySubtitle E of title I (42 U.S.C. 12611 et
			 seq.) is amended—
					(1)by striking the subtitle
			 heading and inserting the following:
						
							ENational Civilian
				Community Corps
							;
				and
					(2)in section 160(a) (42
			 U.S.C. 12620(a)) by inserting National before Civilian
			 Community Corps.
					FAmendments to Subtitle
			 F (Administrative Provisions)
				1601.Family and medical
			 leaveSection 171(a)(1) (42
			 U.S.C. 12631(a)(1)) is amended by striking with respect to a
			 project and inserting with respect to a project authorized under
			 the national service laws.
				1602.Additional
			 prohibitions on use of fundsSection 174 (42 U.S.C. 12634) is amended by
			 adding at the end the following:
					
						(d)Referrals for Federal
				AssistanceA program may not receive assistance under the
				national service laws for the sole purpose of referring individuals to Federal
				assistance programs or State assistance programs funded in part by the Federal
				government.
						.
				1603.Notice, hearing, and
			 grievance proceduresSection
			 176 (42 U.S.C. 12636) is amended—
					(1)by striking this
			 title each place it appears and inserting the national service
			 laws;
					(2)in subsection (a)(2)(A),
			 by striking 30 days and inserting 1 or more periods of 30
			 days not to exceed 90 days in total; and
					(3)in subsection (f)—
						(A)in paragraph (1), by
			 striking A State or local applicant and inserting An
			 entity; and
						(B)in paragraph (6)—
							(i)in subparagraph (C), by
			 striking and;
							(ii)by redesignating
			 subparagraph (D) as subparagraph (E); and
							(iii)by inserting after
			 subparagraph (C) the following:
								
									(D)in a grievance filed by
				an individual applicant or participant—
										(i)the applicant’s selection
				or the participant’s reinstatement, as the case may be; and
										(ii)other changes in the
				terms and conditions of service;
				and
										.
							1604.Resolution of
			 displacement complaintsSection 177 (42 U.S.C. 12637) is
			 amended—
					(1)in subsections (a) and
			 (b), by striking under this title each place it appears and
			 inserting under the national service laws;
					(2)in subsection (b)(1), by
			 striking employee or position and inserting employee,
			 position, or volunteer (other than a participant under the national service
			 laws); and
					(3)by adding at the end the
			 following:
						
							(f)Parental
				involvement
								(1)In
				generalPrograms that receive
				assistance under the national service laws shall consult with the parents or
				legal guardians of children in developing and operating programs that include
				and serve children.
								(2)Parental
				permissionPrograms that receive assistance under the national
				service laws shall, consistent with State law, before transporting minor
				children, provide the reason for and obtain written permission of the
				children’s
				parents.
								.
					1605.State Commissions on
			 National and Community ServiceSection 178 (42 U.S.C. 12638) is
			 amended—
					(1)in subsection (c)(1), by
			 adding at the end the following:
						
							(J)A representative of the
				volunteer
				sector.
							;
					(2)in subsection (c)(3), by
			 striking , unless the State permits the representative to serve as a
			 voting member of the State Commission or alternative administrative
			 entity;
					(3)by striking subsection
			 (e)(1) and inserting the following:
						
							(1)Preparation of a national
				service plan for the State that—
								(A)is developed through an
				open and public process (such as through regional forums, hearings, and other
				means) that provides for maximum participation and input from companies,
				organizations, and public agencies using service and volunteerism as a strategy
				to meet critical community needs, including programs funded under the national
				service laws;
								(B)covers a 3-year period,
				the beginning of which may be set by the State;
								(C)is subject to approval by
				the chief executive officer of the State;
								(D)includes measurable goals and outcomes for
				the State consistent with those for national service programs as described in
				section 179(a)(1)(A);
								(E)ensures outreach to
				diverse community-based agencies that serve underrepresented populations,
				by—
									(i)using established networks and registries
				at the State level, or establishing such networks and registries; and
									(ii)coordinating with the
				Corporation’s Office of Outreach and Recruitment;
									(F)provides for effective
				coordination of funding applications submitted by the State and others within
				the State under the national service laws;
								(G)is updated annually,
				reflecting changes in practices and policies that will improve the coordination
				and effectiveness of Federal, State, and local resources for service and
				volunteerism within the State; and
								(H)contains such information as the State
				Commission considers to be appropriate or as the Corporation may
				require.
								;
					(4)by redesignating
			 subsections (f) through (j) as subsections (g) through (k),
			 respectively;
					(5)by inserting after
			 subsection (e) the following:
						
							(f)Relief From
				Administrative RequirementsUpon approval of a State plan
				submitted under subsection (e)(1), the Chief Executive Officer may waive, or
				specify alternatives to, administrative requirements (other than statutory
				provisions) otherwise applicable to grants made to States under the national
				service laws, including those requirements identified by a State as impeding
				the coordination and effectiveness of Federal, State, and local resources for
				service and volunteerism within a
				State.
							;
				
					(6)in subsection (j)(1) (as
			 redesignated by this section), by striking the period at the end and inserting
			 , consistent with section 174(d).; and
					(7)by adding at the end the
			 following:
						
							(l)State plan for Baby
				Boomer and older adult volunteer and paid service
								(1)In
				generalNotwithstanding any other provision of this section, to
				be eligible to receive a grant or allotment under subtitle B or C or to receive
				a distribution of approved national service positions under subtitle C, a State
				must work with appropriate State agencies and private entities to develop a
				comprehensive State plan for volunteer and paid service by members of the Baby
				Boom generation and older adults.
								(2)Matters
				includedThe State plan shall include—
									(A)recommendations for
				public policy initiatives, including how to best tap the population of members
				the Baby Boom generation and older adults as sources of social capital and as
				ways to address community needs;
									(B)recommendations to the
				State unit on aging on—
										(i)a marketing outreach plan
				to businesses;
										(ii)outreach to
				non-profit-organizations;
										(iii)the State’s Department
				of Education; and
										(iv)other State agencies;
				and
										(C)recommendations for civic
				engagement and multigenerational activities, such as—
										(i)early childhood
				education, family literacy, and after school programs;
										(ii)respite services for
				older adults and caregivers; and
										(iii)transitions for members
				of the Baby Boom generation and older adults to purposeful work in their post
				career lives.
										(3)Knowledge
				incorporatedThe State plan shall incorporate the current
				knowledge base regarding—
									(A)the economic impact of
				older workers’ roles in the economy;
									(B)the social impact of
				older workers’ roles in the community; and
									(C)the health and social
				benefits of active engagement for members of the Baby Boom generation and older
				adults.
									(4)PublicationThe
				State plan must be made public and be transmitted to the Chief Executive
				Officer.
								.
					1606.Evaluation and
			 accountabilitySection 179 (42
			 U.S.C. 12639) is amended—
					(1)by amending subsection
			 (a) to read as follows:
						
							(a)In
				generalThe Corporation shall
				provide, directly or through grants or contracts, for the continuing evaluation
				of programs that receive assistance under the national service laws, including
				evaluations that measure the impact of such programs, to determine—
								(1)the effectiveness of various programs
				receiving assistance under the national service laws in achieving stated goals
				and the costs associated with such, including—
									(A)an evaluation of performance measures, as
				established by the Corporation in consultation with grantees receiving
				assistance under the national service laws, which may include—
										(i)number of participants
				enrolled and completing terms of service compared to the stated goals of the
				program;
										(ii)number of volunteers
				recruited from the community in which the program was implemented;
										(iii)if applicable based on
				the program design, the number of individuals receiving or benefitting from the
				service conducted;
										(iv)number of disadvantaged
				and underrepresented youth participants;
										(v)sustainability of project
				or program, including measures to ascertain the level of community support for
				the project or program;
										(vi)measures to ascertain the change in
				attitude toward civic engagement among the participants and the beneficiaries
				of the service; and
										(vii)other quantitative and
				qualitative measures as determined to be appropriate by the recipient of
				assistance; and
										(B)review of the
				implementation plan for reaching such measures described in subparagraph (A);
				and
									(2)the effectiveness of the structure and
				mechanisms for delivery of services, such as the effective utilization of the
				participants’ time, the management of the participants, and the ease to which
				recipients were able to receive services to maximize the cost-effectiveness of
				the program and its impact, for such
				programs.
								;
					(2)in subsection (g)—
						(A)in paragraph (3), by
			 striking National Senior Volunteer Corps and inserting
			 National Senior Service Corps; and
						(B)in paragraph (9), by
			 striking to public service and all that follows through the
			 period at the end and inserting to engage in service that benefits the
			 community.; and
						(3)by adding at the end the
			 following:
						
							(j)Reserved Program Funds
				for AccountabilityIn addition to amounts appropriated to carry
				out this section, the Corporation may reserve up to 1 percent of total program
				funds appropriated for a fiscal year under the national service laws to support
				program accountability activities.
							(k)Corrective
				plans
								(1)In
				generalA grantee that fails to reach the performance measures in
				subsection (a)(1)(A) as determined by the Corporation, shall reach an agreement
				with the Corporation on a corrective action plan to achieve the agreed upon
				performance measures.
								(2)Assistance
									(A)New
				programFor a program that
				has received assistance for less than 3 years and is failing to achieve the
				performance measures agreed upon under subsection (a)(1)(A), the Corporation
				shall—
										(i)provide technical
				assistance to the grantee to address targeted performance problems relating to
				the performance measures in subsection (a)(1)(A); and
										(ii)require quarterly
				reports from the grantee on the program’s progress toward achieving the
				performance measures in subsection (a)(1)(A) to the appropriate State,
				Territory, or Indian tribe and the Corporation.
										(B)Established
				programsFor a program that has received assistance for 3 years
				or more and is failing to achieve the performance measures agreed upon under
				subsection (a)(1)(A), the Corporation shall require quarterly reports from the
				grantee on the program’s progress towards achieving performance measures in
				subsection (a)(1)(A) to the appropriate State, Territory, or Indian tribe and
				the Corporation.
									(l)Failure To meet
				performance levelsIf, after a period for correction as approved
				by the Corporation, a grantee or subgrantee fails to achieve the established
				levels of performance, the Corporation shall—
								(1)reduce the annual amount
				of the grant award attributable to the underperforming grantee or subgrantee by
				at least 25 percent; or
								(2)terminate assistance to
				the underperforming grantee or subgrantee, consistent with section
				176(a).
								(m)ReportsThe Corporation shall submit to Congress
				not later than two years after the date of the enactment of this subsection,
				and annually thereafter, a report containing information on the number
				of—
								(1)grantees implementing
				corrective action plans;
								(2)grantees for which the Corporation offers
				technical assistance under subsection (k);
								(3)grantees for which the
				Corporation terminates assistance for a program under subsection (l);
				and
								(4)grantees meeting or
				exceeding their performance measures in subsection
				(a).
								.
					1607.Technical
			 amendmentSection 181 (42
			 U.S.C. 12641) is amended by striking Section 414 and inserting
			 Section 422.
				1608.Partnerships with
			 schoolsSection 182(b) (42
			 U.S.C. 12642(b)) is amended to read as follows:
					
						(b)Annual
				reportOn an annual basis,
				the head of each Federal agency and department shall prepare and submit, to
				Congress and the committees of jurisdiction, a report concerning the
				implementation of this section, including an evaluation of the performance
				goals and benchmarks of the partnership
				programs.
						.
				1609.Rights of access,
			 examination, and copyingSection 183 (42 U.S.C. 12643) is
			 amended—
					(1)in each of subsections
			 (a)(1) and (b)(1) by inserting after local government, the
			 following: Territory,; and
					(2)by adding at the end the
			 following:
						
							(c)Inspector
				GeneralThe Inspector General
				of the Corporation shall have access to, and the right to examine and copy, any
				books, documents, papers, records, and other recorded information in any
				form—
								(1)within the possession or
				control of the Corporation or any State or local government, Territory, Indian
				tribe, or public or private nonprofit organization receiving assistance
				directly or indirectly under this Act; and
								(2)that relates to the
				duties of the Inspector General under the Inspector General Act of
				1978.
								.
					1610.Additional
			 administrative provisionsSubtitle F of title I (42 U.S.C. 12631 et
			 seq.) is amended by adding at the end the following:
					
						185.Consolidated
				application and reporting requirements
							(a)In
				generalTo promote efficiency
				and eliminate duplicative requirements, the Corporation shall consolidate or
				modify application procedures and reporting requirements for programs and
				activities funded under the national service laws.
							(b)Reports to
				CongressNot later than 1
				year after the date of the enactment of this section, and annually thereafter,
				the Corporation shall submit to Congress a report containing information on the
				actions taken to modify the application procedures and reporting requirements
				for programs and activities funded under the national service laws, including a
				description of the consultation procedures with grantees, entities that
				expressed interest in applying for assistance under a national service law but
				did not apply, those entities whose application was rejected, and applications
				whose assistance was terminated due to failure to meet performance measures for
				the year covered by the report.
							186.Sustainability
							(a)GoalsTo ensure that recipients of assistance
				under the national service laws are carrying out sustainable projects or
				programs, the Corporation, after collaboration with State Commissions and
				consultation with recipients of assistance under the national service laws, may
				set sustainability goals supported by policies and procedures to—
								(1)build the capacity of the
				projects that receive assistance under the national service laws to meet
				community needs and to work to lessen the dependence on Federal dollars to do
				so;
								(2)provide technical
				assistance to assist the recipients of assistance under the national service
				laws in acquiring non-Federal funds for the projects that could replace
				assistance received under the national service laws; and
								(3)implement measures to
				ascertain whether the projects are generating sufficient community
				support.
								(b)EnforcementIf a recipient does not meet the
				sustainability goals in subsection (a) for a project, the Corporation may take
				action as described in sections 176 and 179.
							187.Use of recovered
				funds
							(a)Factors Considered in
				Approving RepaymentAfter the date of enactment of this section,
				whenever the Corporation recovers funds paid to a recipient under a grant or
				cooperative agreement made under the national service laws because the
				recipient made an expenditure of funds that was not allowable, or otherwise
				failed to discharge its responsibility to account properly for funds, the
				Corporation may consider those funds to be additional funds available and may
				arrange to repay to the recipient affected by that action an amount not to
				exceed 75 percent of the recovered funds if the Corporation determines
				that—
								(1)the practices or
				procedures of the recipient that resulted in the recovery of funds have been
				corrected, and that the recipient is in all other respects in compliance with
				the requirements of the grant or cooperative agreement, if the recipient was
				notified of any noncompliance with such requirements and given a reasonable
				period of time to remedy such noncompliance;
								(2)the recipient has
				submitted to the Corporation a plan for the use of those funds consistent with
				the national service laws and, to the extent possible, for the benefit of the
				community affected by the recovery of funds; and
								(3)the use of those funds in
				accordance with that plan would serve to achieve the objectives of the grant or
				cooperative agreement under which the funds were originally paid.
								(b)Terms and Conditions of
				RepaymentAny payments by the Corporation under this section
				shall be subject to other terms and conditions as the Corporation considers
				necessary to accomplish the purposes of the grant or cooperative agreement,
				including—
								(1)the submission of
				periodic reports on the use of funds provided under this section; and
								(2)consultation by the
				recipient with members of the community that will benefit from the
				payments.
								(c)Availability of
				FundsNotwithstanding any other provision of law, the funds made
				available under this section shall remain available for expenditure for a
				period of time considered reasonable by the Corporation, but in no case to
				exceed more than 3 fiscal years following the later of—
								(1)the fiscal year in which
				final agency action regarding the disallowance of funds is taken; or
								(2)if such recipient files a
				petition for judicial review regarding the disallowance of funds, the fiscal
				year in which final judicial action is taken on such a petition.
								(d)Publication in Federal
				RegisterAt least 60 days prior to entering into an arrangement
				under this section, the Corporation shall publish in the Federal Register a
				notice of intent to enter into such an arrangement and the terms and conditions
				under which payments will be made. Interested persons shall have an opportunity
				for at least 30 days to submit comments to the Corporation regarding the
				proposed arrangement.
							188.Expenses of attending
				meetingsNotwithstanding
				section 1345 of title 31, United States Code, funds authorized under the
				national service laws shall be available for expenses of attendance of meetings
				that are concerned with the functions or activities for which the funds are
				appropriated or which will contribute to improved conduct, supervision, or
				management of those functions or activities.
						189.Grant
				periodsUnless otherwise
				specifically provided, the Corporation has authority to make a grant under the
				national service laws for a period of 3 years.
						189A.Generation of
				volunteersIn making decisions
				on applications for assistance or approved national service positions under the
				national service laws, the Corporation shall take into consideration the extent
				to which the applicant’s proposal will increase the involvement of volunteers
				in meeting community needs.
						189B.Limitation on program
				grant costs
							(a)Limitation on Grant
				AmountsExcept as otherwise provided by this section, the amount
				of funds approved by the Corporation in a grant to operate a program authorized
				under the national service laws supporting individuals serving in approved
				national service positions may not exceed $16,000 per full-time equivalent
				position.
							(b)Costs Subject to
				LimitationThe limitation in subsection (a) applies to the
				Corporation’s share of member support costs, staff costs, and other costs borne
				by the grantee or subgrantee to operate a program.
							(c)Costs Not Subject to
				LimitationThe limitation in subsection (a) and (e)(1) shall not
				apply to expenses that are not included in the program operating grant
				award.
							(d)Adjustments for
				InflationThe amount specified in subsections (a) and (e)(1)
				shall be adjusted each year after 2008 for inflation as measured by the
				Consumer Price Index for All Urban Consumers published by the Secretary of
				Labor.
							(e)Waiver Authority and
				Reporting Requirement
								(1)WaiverThe
				Chief Executive Officer may waive the requirements of this section, up to a
				maximum of $18,000, if necessary to meet the compelling needs of a particular
				program, such as exceptional training needs for a program serving disadvantaged
				youth, increased costs relating to the participation of individuals with
				disabilities, and start-up costs associated with a first-time grantee.
								(2)ReportsThe
				Chief Executive Officer shall report to Congress annually on all waivers
				granted under this section, with an explanation of the compelling needs
				justifying such waivers.
								189C.Audits and
				reportsThe Corporation shall
				comply with applicable audit and reporting requirements as provided in the
				Chief Financial Officers Act of 1990 (31 U.S.C. 501 et seq.) and the Government
				Corporation Control Act of 1945 (31 U.S.C. 9101 et seq.). The Corporation shall
				report to the Congress any failure to comply with the requirements of such
				audits.
						.
				GAmendments to Subtitle
			 G (Corporation for National and Community
			 Service)
				1701.Terms of
			 officeSection 192 (42 U.S.C.
			 12651a) is amended—
					(1)by striking subsection
			 (c) and inserting the following:
						
							(c)TermsSubject
				to subsection (e), each appointed member shall serve for a term of 5
				years.
							;
				
					(2)by adding at the end the
			 following:
						
							(e)Service Until
				Appointment of SuccessorA voting member of the Board whose term
				has expired may continue to serve for one year beyond expiration of the term if
				no successor is appointed or until the date on which a successor has taken
				office.
							.
					1702.Board of Directors
			 authorities and dutiesSection
			 192A(g) (42 U.S.C. 12651b(g)) is amended—
					(1)in the matter preceding
			 paragraph (1) by striking shall— and inserting shall have
			 responsibility for setting overall policy for the Corporation and
			 shall—;
					(2)in paragraph (1), by
			 inserting before the semicolon at the end the following: , and review
			 the budget proposal in advance of submission to the Office of Management and
			 Budget and to Congress;
					(3)in paragraph (5)—
						(A)in subparagraph (A) by
			 striking and at the end;
						(B)in subparagraph (B) by
			 inserting and at the end; and
						(C)by adding at the end the
			 following:
							
								(C)review the performance of the Chief
				Executive Officer annually and forward a report on that review to the
				President;
								;
						(4)in paragraph (9), by
			 inserting and after Corporation;;
					(5)in paragraph (10), by
			 striking program; and and inserting program under a cost
			 share agreement, as determined by the Corporation, in which the funds advanced
			 or received as reimbursement shall be credited directly to a current
			 appropriation; and; and
					(6)in paragraph (11), by
			 striking September 30, 1995 and inserting January 1,
			 2011.
					1703.Authorities and
			 duties of the Chief Executive OfficerSection 193A (42 U.S.C. 12651d) is
			 amended—
					(1)in subsection (b)—
						(A)in paragraph (1), by
			 inserting after a strategic plan the following: ,
			 including a plan for achieving 50 percent full-time approved national service
			 positions by 2010,;
						(B)by redesignating
			 paragraphs (7) through (11) as paragraphs (8) through (12),
			 respectively;
						(C)by inserting after
			 paragraph (6) the following:
							
								(7)prepare and submit to the Committee on
				Education and Labor in the United States House of Representatives and the
				Committee on Health, Education, Labor, and Pensions in the United States
				Senate, and the Board an annual report on actions taken to achieve the goal of
				50 percent full-time approved national service positions as described in
				paragraph (1), including an assessment of the progress made toward achieving
				that goal and the actions to be taken in the coming year toward achieving that
				goal;
								;
				and
						(D)in paragraph (11) (as so
			 redesignated)—
							(i)in the matter preceding
			 subparagraph (A), by striking June 30, 1995, and inserting
			 June 30 of each even-numbered year,; and
							(ii)in subparagraph (A)(i),
			 by striking section 122(c)(1) and inserting section
			 122(d)(1); and
							(2)in subsection (c)—
						(A)in paragraph (9), by
			 striking and at the end;
						(B)by redesignating
			 paragraph (10) as paragraph (11); and
						(C)by inserting after
			 paragraph (9) the following:
							
								(10)obtain the opinions of
				peer reviewers in evaluating applications to the Corporation for assistance
				under this title;
				and
								.
						1704.Nonvoting members;
			 personal services contractsSection 195 (42 U.S.C. 12651f) is
			 amended—
					(1)in subsection (c)—
						(A)in paragraph (2)(B), by
			 inserting after subdivision of a State, the following:
			 Territory,; and
						(B)in paragraph (3)—
							(i)in the heading, by
			 striking Member and inserting
			 Non-voting
			 member; and
							(ii)by inserting
			 non-voting before member; and
							(2)by adding at the end the
			 following new subsection:
						
							(g)Personal Services
				ContractsThe Corporation may enter into personal services
				contracts to carry out research, evaluation, and public awareness related to
				the national service
				laws.
							.
					1705.Donated
			 servicesSection 196(a) (42
			 U.S.C. 12651g(a)) is amended—
					(1)in paragraph (1)—
						(A)by striking subparagraph
			 (A) and inserting the following:
							
								(A)Organizations and
				individualsNotwithstanding section 1342 of title 31, United
				States Code, the Corporation may solicit and accept the services of
				organizations and individuals (other than participants) to assist the
				Corporation in carrying out the duties of the Corporation under the national
				service laws, and may provide to such individuals the travel expenses described
				in section
				192A(d).
								;
						(B)in subparagraph
			 (B)—
							(i)in the matter preceding
			 clause (i), by striking Such a volunteer and inserting A
			 person who is a member of an organization or is an individual covered by
			 subparagraph (A);
							(ii)in clause (i), by
			 striking a volunteer and inserting such a
			 person;
							(iii)in clause (ii), by
			 striking volunteers and inserting such a person;
			 and
							(iv)in clause (iii), by
			 striking such a volunteer and inserting such a
			 person; and
							(C)in subparagraph (C)(i),
			 by striking Such a volunteer and inserting Such a
			 person; and
						(2)by striking paragraph
			 (3).
					1706.Office of Outreach
			 and RecruitmentSubtitle G of
			 title I is further amended by adding at the end the following:
					
						196B.Office of Outreach
				and Recruitment
							(a)EstablishmentThere is established in the Corporation an
				office to be known as the Office of Outreach and Recruitment (in this section
				referred to as the Office), headed by a Director.
							(b)DutiesThe duties of the Office, carried out
				directly or through grants, contracts, or cooperative agreements, shall
				be—
								(1)to increase the public
				awareness of the wide range of service opportunities for citizens of all ages,
				regardless of socioeconomic status or geographic location, through a variety of
				methods, including—
									(A)print media;
									(B)the Internet and related
				emerging technologies;
									(C)television;
									(D)radio;
									(E)presentations at public
				or private forums;
									(F)other innovative methods
				of communication; and
									(G)outreach to offices of
				economic development, State employment security agencies, labor unions and
				trade associations, local education agencies, agencies and organizations
				serving veterans and people with disabilities, and other institutions or
				organizations from which participants for programs receiving assistance from
				the national service laws can be recruited;
									(2)to identify and implement
				methods of recruitment to increase the diversity of participants in the
				programs receiving assistance under the national service laws;
								(3)to identify and implement
				recruitment strategies and training programs for bilingual volunteers in the
				National Senior Service Corps under title II of the Domestic Volunteer Service
				Act of 1973;
								(4)to identify and implement
				methods of recruitment to increase the diversity of service sponsors of
				programs desiring to receive assistance under the national service laws;
								(5)to collaborate with
				organizations which have established volunteer recruitment programs, including
				those on the Internet, to increase the recruitment capacity of the
				Corporation;
								(6)where practicable, to
				provide application materials in languages other than English for those with
				limited English proficiency who wish to participate in a national service
				program;
								(7)to coordinate with
				organizations of former participants of national service programs for service
				opportunities that may include capacity building, outreach, and recruitment for
				programs receiving assistance under the national service laws;
								(8)to collaborate with the training and
				technical assistance programs described in subtitle J and in appropriate
				paragraphs of section 198E(b);
								(9)to coordinate the
				clearinghouses described in section 198E; and
								(10)to coordinate with entities receiving funds
				under section 198E(b)(11) in establishing the Reserve Corps for alumni of the
				national service programs to serve in emergencies, disasters, and other times
				of national need.
								(c)CollaborationThe
				duties described in subsection (b) shall be carried out in collaboration with
				the State Commissions.
							(d)Authority To contract
				with a businessThe Corporation may, through contracts or
				cooperative agreements, carry out the marketing duties described in subsection
				(b)(1), with priority given to those entities who have established expertise in
				the recruitment of disadvantaged youth, members of Indian tribes, and members
				of the Baby Boom generation.
							(e)Campaign To solicit
				fundsThe Corporation, through the Director of the Office, may
				conduct a campaign to solicit funds for itself to conduct outreach and
				recruitment campaigns to recruit a diverse population of service sponsors of
				and participants in programs and projects receiving assistance under the
				national service laws.
							(f)ReportingThe
				Director of the Office shall complete a report annually to the Chief Executive
				Officer and the Board of Directors on its activities and
				results.
							.
				1707.Study to examine and
			 increase service programs for veterans and veterans participation in Service
			 Corps and Community Service and to develop pilot program
					(a)Planning
			 studyThe Corporation for
			 National and Community Service shall conduct a study to identify—
						(1)specific areas of need
			 for veterans;
						(2)how existing programs and
			 activities carried out under the national service laws could better serve
			 veterans and veterans service organizations;
						(3)gaps in service to
			 veterans;
						(4)prospects for better
			 coordination of services;
						(5)prospects for better
			 utilization of veterans as resources and volunteers; and
						(6)methods for ensuring the efficient
			 financial organization of services directed towards veterans.
						(b)ConsultationThe
			 study shall be carried out in consultation with veterans’ service
			 organizations, the Department of Veterans Affairs, State veterans agencies, the
			 Department of Defense, and other individuals and entities the Corporation
			 considers appropriate.
					(c)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Corporation
			 shall submit to Congress a report on the results of the planning study required
			 by subsection (a), together with a plan for implementation of a pilot program
			 using promising strategies and approaches for better targeting and serving
			 veterans.
					(d)Pilot
			 programFrom amounts made available to carry out this subsection,
			 the Corporation shall develop and carry out a pilot program based on the
			 findings in the report submitted under subsection (c).
					(e)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary for each of fiscal years 2008
			 through 2012.
					HAmendments to Subtitle
			 H
				1801.Technical amendments
			 to subtitle H
					(a)Additional Corporation
			 activities To support national serviceSubtitle H is amended by inserting after
			 the subtitle heading and before section 198 the following:
						
							IAdditional Corporation
				Activities to Support National
				Service
							.
					(b)Technical
			 amendmentsSection 198 (42 U.S.C. 12653) is amended—
						(1)in subsection (a), by
			 striking subsection (r) and inserting subsection
			 (g);
						(2)in subsection (b), by
			 striking national service programs, including service-learning programs,
			 and to support innovative and model programs, including and inserting
			 service-learning programs and national service programs,
			 including;
						(3)by striking subsections
			 (c), (d), (e), and (f);
						(4)by redesignating
			 subsection (g) as subsection (c);
						(5)by striking subsections
			 (h), (i), and (j);
						(6)by redesignating
			 subsection (k) as subsection (d);
						(7)by striking subsections
			 (l) and (m);
						(8)by redesignating
			 subsections (n) and (o) as subsections (e) and (f), respectively;
						(9)by striking subsections
			 (p) and (q);
						(10)by redesignating
			 subsection (r) as subsection (g); and
						(11)by redesignating
			 subsection (s) as subsection (h).
						1802.RepealsThe following provisions are
			 repealed:
					(1)ClearinghousesSection
			 198A (42 U.S.C. 12653a).
					(2)Military installation
			 conversion demonstration programsSection 198C (42 U.S.C.
			 12653c).
					(3)Special demonstration
			 projectSection 198D (42 U.S.C. 12653d).
					1803.Innovative and model
			 program supportSubtitle H is
			 further amended by adding at the end the following:
					
						IIInnovative and model
				program support
							198D.Innovative and model
				program support
								(a)Methods of Conducting
				ActivitiesThe Corporation
				may, through grants and fixed amount grants under subsection (c), carry out the
				following programs:
									(1)Programs for
				disadvantaged youthA program selected from among those listed in
				122(a) where no less than 75 percent of the participants are disadvantaged
				youth.
										(A)Components of
				programsSuch programs may include life skills training,
				employment training, educational counseling, program to complete a high-school
				diploma or GED, counseling, or a mentoring relationship with an adult
				volunteer.
										(B)PriorityPriority
				shall be given to programs that engage retirees to serve as mentors.
										(2)Programs focused on
				learning and thinking skillsService programs to solve community
				problems while engaging or developing 21st century learning and thinking skills
				(critical-thinking and problem solving, communication skills, creativity and
				innovation skills, collaboration skills, contextual learning skills,
				information and media literacy skills, and information and communications
				literacy) and life skills (leadership, ethics, accountability, adaptability,
				personal productivity, personal responsibility, people skills, self-direction,
				and social responsibility) for school-age youth and low income adults. This may
				be a summer of service program or a year-round service program. Priority shall
				be given to programs that collaborate with the RSVP program, the AmeriCorps
				programs, or the Learn and Serve programs.
									(3)Programs that engage
				youth under the age of 17Programs that engage youth under the age of
				17 in service to the community to meet unmet human, educational, environmental,
				emergency and disaster preparedness, or public safety needs and may be a summer
				program or a year-round program. Priority shall be given to programs that
				collaborate with the RSVP Program and the AmeriCorps programs.
									(4)Programs that focus on
				health and wellnessService programs that focus on the health and
				wellness of the members of a low-income or rural community. Priority shall be
				given to service programs that work to—
										(A)involve the community in
				service to those who are at-risk to not receive or pursue health care through
				such activities as health and wellness education, prevention, and care;
										(B)include in the service program employment
				training, where applicable, for participants in the program and may extend this
				opportunity to members of the community; and
										(C)collaborate with local
				institutions of higher education to include, as a portion of the
				pre-professional training of health care professionals including nurses,
				doctors, physician assistants, dentists, and emergency medical technicians, a
				service component to meet unmet healthcare and wellness needs in the community
				in which the service program is being carried out.
										(5)Programs that reduce
				recidivismPrograms that
				re-engage court-involved youth and adults with the goal of reducing recidivism.
				Priority shall be given to such programs that create support systems beginning
				in corrections facilities, and programs that have life skills training,
				employment training, an education program, including a program to complete a
				high-school diploma or GED, educational and career counseling, post program
				placement, and support services, which could begin in corrections facilities.
				The program may include health and wellness programs, including but not limited
				to drug and alcohol treatment, mental health counseling, and smoking
				cessation.
									(6)Programs that recruit
				certain individualsDemonstration projects for programs that have
				as one of their primary purposes the recruitment and acceptance of
				court-involved youth and adults as participants, volunteers, or members. Such a
				program may serve any purpose otherwise permitted under this Act.
									(7)Other innovative and
				model programsAny other innovative and model programs that the
				Corporation considers appropriate.
									(b)Requirements
									(1)Three-year
				termEach program funded
				under this part shall be carried out over a period of three years, including
				one planning year and two additional grant years, with a 1-year extension
				possible, if the program meets performance measures developed in accordance
				with section 179(a) and any other criteria determined by the
				Corporation.
									(2)EncouragementEach
				program funded under this part is encouraged to collaborate with Learn and
				Serve, AmeriCorps, VISTA, and the National Senior Service Corps.
									(3)EvaluationUpon completion of the program, the
				Corporation shall conduct an independent evaluation of the program and widely
				disseminate the results to the service community through multiple channels,
				including the Corporation’s Resource Center or a clearinghouse of effective
				strategies and recommendations for improvement.
									(c)Fixed amount
				grants
									(1)GeneralFor
				purposes of subsection (a), and subject to the limitations in this subsection,
				the Corporation may, upon making a determination described in paragraph (2),
				approve a fixed amount grant that is not subject to the Office of Management
				and Budget cost principles and related financial recordkeeping
				requirements.
									(2)DeterminationBefore
				approving a fixed amount grant, the Corporation must determine that—
										(A)the reasonable and
				necessary costs of carrying out the terms of the grant significantly exceed the
				amount of assistance provided by the Corporation; or
										(B)based on the nature or
				design of the grant, any assistance provided by the Corporation can be
				reasonably presumed to be expended on reasonable and necessary costs.
										(3)Matching funds
										(A)In
				generalThe Federal share of the cost of carrying out a program
				for which a grant is made under this part may not exceed 50 percent of the
				total cost of the program.
										(B)Non-federal
				contributionIn providing for the remaining share of the cost of
				carrying out such a program, each recipient of a grant under this part—
											(i)shall provide for such
				share through a payment in cash or in kind, fairly evaluated, including
				facilities, equipment, or services; and
											(ii)may provide for such
				share through State sources or local sources, including private funds or
				donated services.
											(d)ApplicationsTo
				be eligible to carry out a program under this part, an entity shall prepare,
				submit to the Corporation, and obtain approval of, an application at such time
				and in such manner as the Corporation requires, and in such manner as the Chief
				Executive Officer may reasonably
				require.
								.
				1804.ClearinghousesSubtitle H is further amended by adding at
			 the end the following:
					
						IIINational Service
				Programs Clearinghouse
							198E.National Service
				Programs Clearinghouse
								(a)In
				generalThe Corporation shall
				provide assistance, either by grant, contract, or cooperative agreement, to
				entities with expertise in the dissemination of information through
				clearinghouses to establish one or more clearinghouses for the national service
				laws.
								(b)Function of
				clearinghouseSuch a clearinghouse may—
									(1)assist entities carrying
				out State or local service-learning and national service programs with needs
				assessments and planning;
									(2)conduct research and evaluations concerning
				service-learning or programs receiving assistance under the national service
				laws unless the recipient is receiving funds for such purpose under part III of
				subtitle B and under subtitle H;
									(3)(A)provide leadership
				development and training to State and local service-learning program
				administrators, supervisors, service sponsors, and participants; and
										(B)provide training to
				persons who can provide the leadership development and training described in
				subparagraph (A);
										(4)facilitate communication among entities
				carrying out service-learning programs and programs offered under the national
				service laws and participants in such programs;
									(5)provide and disseminate information and
				curriculum materials relating to planning and operating service-learning
				programs and programs offered under the national service laws, to States,
				Territories, Indian tribes, and local entities eligible to receive financial
				assistance under the national service laws;
									(6)provide and disseminate
				information regarding methods to make service-learning programs and programs
				offered under the national service laws accessible to individuals with
				disabilities;
									(7)disseminate applications in languages other
				than English;
									(8)(A)gather and disseminate information on
				successful service-learning programs and programs offered under the national
				service laws, components of such successful programs, innovative curricula
				related to service-learning, and service-learning projects; and
										(B)coordinate the activities
				of the Clearinghouse with appropriate entities to avoid duplication of
				effort;
										(9)make recommendations to State and local
				entities on quality controls to improve the quality of service-learning
				programs and programs offered under the national service laws;
									(10)assist organizations in
				recruiting, screening, and placing a diverse population of service-learning
				coordinators and program sponsors;
									(11)collaborate with the Office of Outreach and
				Recruitment on an alumni network for those former participants in an approved
				national service position, to facilitate communication and collaboration
				between alumni and to leverage their skills, knowledge, and experiences to
				improve service across our Nation and also serve in a Reserve Corps, who are
				ready to serve in times of national need;
									(12)disseminate effective strategies for
				working with disadvantaged youth in national service programs as determined by
				organizations with an established expertise working with such youth; and
									(13)carry out such other
				activities as the Chief Executive Officer determines to be
				appropriate.
									.
				IAmerican Conservation and
			 Youth Service Corps
				1811.State
			 applicationSection 199C(a)
			 (42 U.S.C. 12655b(a)) is amended by inserting after a State the
			 following: , Territory,.
				JTraining and Technical
			 Assistance
				1821.Training and
			 technical assistanceTitle I
			 is further amended by adding at the end the following new subtitle:
					
						JTraining and Technical
				Assistance
							199N.Training and
				technical assistance
								(a)In
				generalThe Corporation shall conduct, either directly or through
				grants, contracts, or cooperative agreements, including through State
				Commissions on National and Community Service, appropriate training and
				technical assistance to—
									(1)programs receiving assistance under the
				national service laws; and
									(2)entities (particularly
				those in rural areas and underserved communities)—
										(A)that desire to carry out
				or establish national service programs;
										(B)that desire to apply for
				assistance under the national service laws; or
										(C)that desire to apply for
				a subgrant under the national service laws.
										(b)Activities
				includedSuch training and technical assistance activities may
				include—
									(1)providing technical
				assistance to those applying to carry out national service programs or those
				carrying out national service programs;
									(2)promoting leadership development in
				national service programs;
									(3)improving the
				instructional and programmatic quality of national service programs;
									(4)developing the management
				and budgetary skills of those operating or overseeing national service
				programs, including to increase the cost effectiveness of the programs under
				the national service laws;
									(5)providing for or
				improving the training provided to the participants in programs under the
				national service laws;
									(6)facilitating the
				education of national service programs in risk management procedures, including
				the training of participants in appropriate risk management practices;
									(7)training of those operating or overseeing
				national service programs in volunteer recruitment, management, and retention
				to improve the abilities of such individuals to use participants and other
				volunteers in an effective manner which results in high quality service and the
				desire of participants or volunteers to continue to serve in other capacities
				after the program is completed;
									(8)training of those
				operating or overseeing national service programs in program evaluation and
				performance measures to inform practices to augment the capacity and
				sustainability of the program;
									(9)training of those
				operating or overseeing national service programs to effectively accommodate
				people with disabilities to increase the participation of people with
				disabilities in national service programs;
									(10)establishing networks and collaboration
				among employers, educators, and other key stakeholders in the community to
				further leverage resources to increase local participation and to coordinate
				community-wide planning and service;
									(11)providing training and technical assistance
				for the National Senior Service Corps; and
									(12)carrying out such other
				activities as the Chief Executive Officer determines to be appropriate.
									(c)PriorityThe Corporation shall give priority to
				programs under the national service laws and those entities wishing to
				establish programs under the national service laws seeking training or
				technical assistance that—
									(1)seek to carry out (as defined in section
				101) high quality programs where the services are needed most;
									(2)seek to carry out (as defined in section
				101) high quality programs where national service programs do not currently
				exist or where the programs are too limited to meet community needs;
									(3)seek to carry out (as defined in section
				101) high quality programs that focus on and provide service opportunities for
				underserved rural and urban areas and populations; and
									(4)assist programs in developing a service
				component that combines students, out-of-school youths, and older adults as
				participants to provide needed community
				services.
									.
				KRepeal of Title
			 III (Points of Light Foundation)
				1831.RepealTitle III (42 U.S.C. 12661 et seq.) is
			 repealed.
				LAmendments to Title
			 V (Authorization of Appropriations)
				1841.Authorization of
			 appropriationsSection 501 (42
			 U.S.C. 12681) is amended to read as follows:
					
						501.Authorization of
				appropriations
							(a)Title
				I
								(1)Subtitle b
									(A)In
				generalThere are authorized to be appropriated to provide
				financial assistance under subtitle B of title I—
										(i)$65,000,000 for fiscal
				year 2008, of which $10,000,000 shall be for summer of service grants and
				$10,000,000 shall be deposited in the National Service Trust to support summer
				of service educational awards; and
										(ii)such sums as may be
				necessary for each of fiscal years 2009 through 2012.
										(B)ProgramsOf
				the amount appropriated under subparagraph (A) for a fiscal year—
										(i)not more than 63.75
				percent shall be available to provide financial assistance under part I of
				subtitle B of title I;
										(ii)not more than 25 percent
				shall be available to provide financial assistance under part II of such
				subtitle; and
										(iii)not less than 11.25
				percent shall be available to provide financial assistance under part III of
				such subtitle.
										(2)Subtitles c, d, and
				h
									(A)In
				generalThere are authorized to be appropriated to provide
				financial assistance under subtitles C and H of title I, to administer the
				National Service Trust and disburse national service educational awards and
				scholarships under subtitle D of title I, and to carry out such audits and
				evaluations as the Chief Executive Officer or the Inspector General of the
				Corporation may determine to be necessary, $485,000,000 for fiscal year 2008,
				and such sums as may be necessary for each of fiscal years 2009 through
				2012.
									(B)ProgramsOf
				the amount appropriated under subparagraph (A) for a fiscal year, up to 15
				percent shall be made available to provide financial assistance under
				subsections (b) and (c) of section 126, and under subtitle H of title I.
									(C)Subtitle
				cOf the amount appropriated under subparagraph (A), the
				following amounts shall be made available to provide financial assistance under
				section 121 of subtitle C of title I:
										(i)For fiscal year 2008, not
				more than $324,000,000.
										(ii)For fiscal year 2009,
				not more than $357,000,000.
										(iii)For fiscal year 2010,
				not more than $397,000,000.
										(iv)For each of fiscal years
				2011 through 2012, such sums as may be necessary.
										(3)Subtitle
				eThere are authorized to be appropriated to operate the National
				Civilian Community Corps and provide financial assistance under subtitle E of
				title I, $25,000,000 for fiscal year 2008 and such sums as may be necessary for
				each of fiscal years 2009 through 2012.
								(4)Administration
									(A)In
				generalThere are authorized to be appropriated for the
				administration of this Act, including financial assistance under sections
				126(a) and 196B, $51,000,000 for fiscal year 2008 and such sums as may be
				necessary for each of fiscal years 2009 through 2012.
									(B)CorporationOf
				the amounts appropriated under subparagraph (A) for a fiscal year—
										(i)up to 69 percent shall be
				made available to the Corporation for the administration of this Act, including
				to provide financial assistance under section 196B; and
										(ii)the remainder shall be
				available to provide financial assistance under section 126(a).
										(5)Training and technical
				assistanceOf the amounts
				appropriated for a fiscal year under subtitles B, C, and H of title I of this
				Act and under titles I and II of the Domestic Volunteer Service Act of 1973,
				the Corporation shall reserve up to 2.5 percent to carry out subtitle J of this
				Act. Notwithstanding subsection (b), amounts so reserved shall be available
				only for the fiscal year for which they are reserved.
								(b)Availability of
				AppropriationsFunds appropriated under this section shall remain
				available until
				expended.
							.
				IIAMENDMENTS TO THE
			 DOMESTIC VOLUNTEER SERVICE ACT OF 1973
			2001.ReferencesExcept as otherwise specifically provided,
			 whenever in this title an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of a provision, the reference shall be considered to be
			 made to a provision of the Domestic Volunteer Service Act of 1973 (42 U.S.C.
			 4950 et seq.).
			AAmendments to Title
			 I (National Volunteer Antipoverty
			 Programs)
				2101.PurposeSection 2 (42 U.S.C. 4950) is
			 amended—
					(1)in subsection (a), by
			 striking both young and older citizens and inserting
			 citizens of all ages and backgrounds; and
					(2)in subsection (b), by
			 striking local agencies and all that follows through the period
			 at the end and inserting local agencies, expand relationships with, and
			 support for, the efforts of civic, community, and educational organizations,
			 and utilize the energy, innovative spirit, experience, and skills of all
			 Americans..
					2102.Purpose of the VISTA
			 programSection 101 (42 U.S.C.
			 4951) is amended—
					(1)in the second sentence,
			 by striking afflicted with and inserting affected
			 by; and
					(2)in the third sentence, by
			 striking local level and all that follows through the period at
			 the end and inserting local level, to support efforts by local agencies
			 and organizations to achieve long-term sustainability of projects, consistent
			 with section 186 of the National and Community Service Act of 1990, initiated
			 or expanded under the VISTA program activities, and to strengthen local
			 agencies and community organizations to carry out the purpose of this
			 part..
					2103.ApplicationsSection 103 (42 U.S.C. 4953) is
			 amended—
					(1)in subsection (a)—
						(A)in paragraph (1), by
			 inserting the Commonwealth of the Northern Mariana Islands,
			 after American Samoa,; and
						(B)in paragraph (2)—
							(i)by striking
			 handicapped and inserting disabled; and
							(ii)by striking
			 handicaps and inserting disabilities;
							(C)in paragraph (3), by
			 striking jobless, the hungry, and low-income and inserting
			 unemployed, the hungry, and low-income;
						(D)in paragraph (4), by
			 striking prevention, education, and inserting through
			 prevention, education, rehabilitation, and treatment,;
						(E)in paragraph (5), by
			 inserting , mental illness, after
			 including;
						(F)in paragraph (6), by
			 striking ; and and inserting a semicolon;
						(G)in paragraph (7), by
			 striking the period and inserting a semicolon; and
						(H)by adding at the end the
			 following new paragraphs:
							
								(8)in the re-entry and re-integration of
				formerly incarcerated youth and adults into society, including life skills
				training, employment training, counseling, educational training, and
				educational counseling;
								(9)in developing and carrying out financial
				literacy, financial planning, budgeting, savings, and reputable credit
				accessibility programs in low-income communities, including those programs
				which educate on financing home ownership and higher education;
								(10)in initiating and
				supporting before-school and after-school programs servicing children in
				low-income communities that may engage participants in mentoring relationships,
				tutoring, life skills, or study skills programs, service-learning, physical,
				nutrition, and health education programs, including programs aimed at fighting
				childhood obesity, and other activities addressing the needs of the community’s
				children;
								(11)in establishing and
				supporting community economic development initiatives, including
				micro-enterprises, with a priority on such programs in rural areas and other
				areas where such programs are needed most;
								(12)in assisting veterans
				and their families through establishing or augmenting programs which assist
				such persons with access to legal assistance, health care (including mental
				health), employment counseling or training, education counseling or training,
				affordable housing, and other support services; and
								(13)in addressing the health
				and wellness of low-income and underserved communities, including programs to
				increase access to preventive services, insurance, and health
				care.
								;
						(2)in subsection (b)—
						(A)in paragraph (1), by
			 striking recruitment and placement procedures and inserting
			 recruitment and placement procedures that involve sponsoring
			 organizations and;
						(B)in paragraph (2)—
							(i)in subparagraph (B), by
			 striking central information system that shall, on request, promptly
			 provide and inserting database that provides; and
							(ii)in subparagraph
			 (C)—
								(I)by striking timely
			 and effective and inserting timely and cost-effective;
			 and
								(II)by striking the
			 recruitment of volunteers and inserting recruitment and
			 management of volunteers; and
								(C)in paragraph (3), by
			 adding at the end the following:
							
								The Director
			 shall give priority to—(A)disadvantaged youth (as
				defined in section 101 of the National and Community Service Act of 1990) and
				low-income adults; and
								(B)retired adults of any profession, but with
				an emphasis on those professions whose services and training are most needed in
				a community, such as the health care professions, teaching, counseling, and
				engineering and other professions requiring a high level of technical and
				project management skills, to utilize their experience, including professional
				skills, in the VISTA
				program.
								;
						(D)in paragraph (5)(B), by
			 striking information system and inserting
			 database;
						(3)in subsection (c)—
						(A)in paragraph (1)—
							(i)in the matter preceding
			 subparagraph (A), by striking personnel described in subsection
			 (b)(2)(C) and inserting personnel described in subsection
			 (b)(2)(C), sponsoring organizations, and the Office of Outreach and
			 Recruitment;
							(ii)in subparagraph (A), by
			 inserting the Internet and related technologies, after
			 television,;
							(iii)in subparagraph (B), by
			 inserting Internet and related technologies, after
			 through the;
							(iv)in subparagraph (C), by
			 inserting after senior citizens organizations, the following:
			 offices of economic development, State employment security agencies,
			 employment offices,;
							(v)in subparagraph (F), by
			 striking National and Community Service Trust Act of 1993 and
			 inserting National and Community Service Act of 1990; and
							(vi)in subparagraph (G), by
			 striking , on request,;
							(B)in paragraph (3), by
			 striking this subsection and inserting this subsection
			 and related public awareness and recruitment activities under the national
			 service laws and through the Office of Outreach and Recruitment;
			 and
						(C)in paragraph (4)—
							(i)by striking
			 Beginning and all that follows through for the
			 purpose and inserting For the purpose; and
							(ii)by striking 1.5
			 percent and inserting 2 percent;
							(4)by amending the second
			 sentence of subsection (d) to read as follows: Whenever feasible, such
			 efforts shall be coordinated with an appropriate local workforce investment
			 board established under section 117 of the Workforce Investment Act of
			 1998.;
					(5)in subsection (g) by
			 striking and has been submitted to the Governor and all that
			 follows and inserting a period; and
					(6)by adding at the end the
			 following:
						
							(i)The Director may enter
				into agreements under which public and private nonprofit organizations, with
				sufficient financial capacity and size, pay for all or a portion of the costs
				of supporting the service of volunteers under this title, consistent with the
				provisions of section 186 of the National and Community Service Act of
				1990.
							.
					2104.VISTA programs of
			 national significancePart A
			 of title I is amended by inserting after section 103 (42 U.S.C. 4953) the
			 following:
					
						103A.VISTA programs of
				national significance
							(a)In
				generalWith not less than
				one-third of the funds made available under subsection (d) in each fiscal year,
				the Director shall make grants for VISTA positions to support programs of
				national significance. Each program for which a grant is received under this
				subsection shall be carried out in accordance with the requirements applicable
				to that program.
							(b)Activities
				supportedThe Director shall make grants under subsection (a) to
				support one or more of the following programs to address problems that concern
				low-income and rural communities in the Nation:
								(1)In developing and
				carrying-out financial literacy, financial planning, budgeting, savings, and
				reputable credit accessibility programs in low-income communities, including
				those programs which educate on financing home ownership and higher
				education.
								(2)In initiating and
				supporting before-school and after-school programs in low-income communities
				that may include such activities as establishing mentoring relationships,
				physical education, tutoring, instruction in 21st century thinking skills, life
				skills, and study skills, community service, service-learning, nutrition and
				health education, and other activities aimed at keeping children, safe,
				educated, and healthy, which serve the children in such community.
								(3)In establishing and
				supporting community economic development initiatives, including
				micro-enterprises, with a priority on such programs in rural areas and areas
				where such programs are needed most.
								(4)In assisting veterans and
				their families through establishing or augmenting programs which assist such
				persons with access to legal assistance, health care (including mental health),
				employment counseling or training, education counseling or training, affordable
				housing, and other support services.
								(5)In addressing the health
				and wellness of low-income and underserved communities across our Nation,
				including programs to fight childhood obesity through nutrition, physical
				fitness, and other associated life skills education programs and programs to
				increase access to preventive services, insurance, and health care.
								(c)Requirements
								(1)EligibilityIn
				order to receive a grant under subsection (a), an applicant shall submit an
				application to the Director at such time and in such manner as the Director
				requires and receive approval of the application. Such application shall, at a
				minimum, demonstrate to the Director a level of expertise in carrying out such
				a program.
								(2)Supplement not
				supplantFunds made available under subsection (d) shall be used
				to supplement and not supplant the number of VISTA volunteers engaged in
				programs addressing the problem for which such funds are awarded unless such
				sums are an extension of funds previously provided under this title.
								(d)Funding
								(1)In
				generalFrom the amounts appropriate under section 501 for each
				fiscal year there shall be available to the Director such sums as may be
				necessary to make grants under subsection (a).
								(2)LimitationNo
				funds shall be made available to the Director to make grants under subsection
				(a) unless the amounts appropriated under section 501 available for such fiscal
				year to carry out part A are sufficient to maintain the number of projects and
				volunteers funded under part A in the preceding fiscal year.
								(e)InformationThe
				Director shall widely disseminate information on grants that may be made under
				this section, including through the Office of Outreach and Recruitment and
				other volunteer recruitment programs being carried out by public or private
				non-profit
				organizations.
							.
				2105.Terms and periods of
			 serviceSection 104(d) (42
			 U.S.C. 4954(d)) is amended—
					(1)in the first sentence, by
			 striking with the terms and conditions of their service. and
			 inserting with the terms and conditions of their service or any adverse
			 action, such as termination, proposed by the sponsoring organization. The
			 procedure shall provide for an appeal to the Director of any proposed
			 termination.; and
					(2)in the third sentence (as
			 amended by this section), by striking and the terms and conditions of
			 their service.
					2106.Support
			 ServiceSection 105(a)(1)(B)
			 (42 U.S.C. 4955(a)(1)(B)) is amended by striking Such stipend
			 and all that follows through in the case of persons and
			 inserting Such stipend shall be set at a minimum of $125 per month and a
			 maximum of $150 per month, subject to the availability of funds to accomplish
			 such a maximum. The Director may provide a stipend of $250 per month in the
			 case of persons.
				2107.Sections
			 repealedThe following
			 provisions are repealed:
					(1)VISTA literacy
			 corpsSection 109 (42 U.S.C. 4959).
					(2)University year for
			 VISTAPart B of title I (42 U.S.C. 4971 et seq.).
					(3)Literacy challenge
			 grantsSection 124 (42 U.S.C. 4995).
					2108.Conforming
			 amendmentSection 121 (42
			 U.S.C. 4991) is amended in the second sentence by striking
			 situations and inserting organizations.
				2109.Financial
			 assistanceSection 123 (42
			 U.S.C. 4993) is amended—
					(1)in the section heading by
			 striking TECHNICAL
			 AND; and
					(2)by striking
			 technical and.
					BAmendments to Title
			 II (National Senior Volunteer Corps)
				2201.Change in
			 nameTitle II (42 U.S.C. 5000
			 et seq.) is amended in the title heading by striking NATIONAL SENIOR VOLUNTEER
			 CORPS and inserting NATIONAL SENIOR SERVICE
			 CORPS.
				2202.PurposeSection 200 (42 U.S.C. 5000) is amended to
			 read as follows:
					
						200.Statement of
				purposeIt is the purpose of
				this title to provide—
							(1)opportunities for senior service to meet
				unmet local, State, and national needs in the areas of education, public
				safety, emergency and disaster preparedness, relief, and recovery, health and
				human needs, and the environment;
							(2)for the National Senior
				Service Corps, comprised of the Retired and Senior Volunteer Program, the
				Foster Grandparent Program, and the Senior Companion Program, and demonstration
				and other programs to empower people 55 years of age or older to contribute to
				their communities through service, enhance the lives of those who serve and
				those whom they serve, and provide communities with valuable services;
							(3)opportunities for people
				55 years of age or older, through the Retired and Senior Volunteer Program, to
				share their knowledge, experiences, abilities, and skills for the betterment of
				their communities and themselves;
							(4)opportunities for
				low-income people 55 years of age or older, through the Foster Grandparents
				Program, to have a positive impact on the lives of children in need;
							(5)opportunities for
				low-income people 55 years of age or older, through the Senior Companion
				Program, to provide critical support services and companionship to adults at
				risk of institutionalization and who are struggling to maintain a dignified
				independent life; and
							(6)for research, training, demonstration, and
				other program activities to increase and improve opportunities for people 55
				years of age or older to meet unmet needs, including those related to public
				safety, public health, and emergency and disaster preparedness, relief, and
				recovery, in their
				communities.
							.
				2203.Grants and contracts
			 for volunteer service projectsSection 201 (42 U.S.C. 5001) is
			 amended—
					(1)in subsection (a)—
						(A)in the matter preceding
			 paragraph (1), by striking avail themselves of opportunities for
			 volunteer service in their community and inserting share their
			 experiences, abilities, and skills for the betterment of their communities and
			 themselves through service;
						(B)in paragraph (2), by
			 striking , and individuals 60 years of age or older will be given
			 priority for enrollment,;
						(C)in paragraph (3) by
			 inserting either prior to or during the volunteer service after
			 may be necessary; and—
						(D)by striking paragraph (4)
			 and inserting the following:
							
								(4)the project is being designed and
				implemented with the advice of experts in the field of service to be delivered
				as well as with those who have expertise in the recruitment and management of
				volunteers, particularly those of the Baby Boom
				generation.
								;
						(2)by amending subsection
			 (c) to read as follows:
						
							(c)The Director shall give priority to
				projects—
								(1)utilizing retired scientists, technicians,
				engineers, and mathematicians (the STEM professionals) to improve Science,
				Technology, Engineering, and Mathematics (STEM) education through activities
				such as assisting teachers in classroom demonstrations or laboratory
				experiences, running after-school, weekend, or summer programs designed to
				engage disadvantaged youth (as defined in section 101 of the National and
				Community Service Act of 1990) or low-income, minority youth in the STEM fields
				and to improve mastery of the STEM content, providing field trips to
				businesses, institutions of higher education, museums, and other locations
				where the STEM professions are practiced or illuminated;
								(2)utilizing retired health
				care professionals to improve the health and wellness of low income or rural
				communities;
								(3)utilizing retired criminal justice
				professionals for programs designed to prevent disadvantaged youth (as defined
				in section 101 of the National and Community Service Act of 1990) from joining
				gangs or committing crimes;
								(4)utilizing retired
				military and emergency professionals for programs to improve public safety,
				emergency and disaster preparedness, relief, and recovery, search and rescue,
				and homeland security efforts; and
								(5)utilizing retired computer science
				professionals, technicians of related technologies, business professionals, and
				others with relevant knowledge to increase, for low income individuals and
				families, access to and obtaining the benefits from computers and other
				existing and emerging technologies.
								;
				and
					(3)by adding at the end the
			 following:
						
							(e)Competitive
				re-evaluation
								(1)In
				generalNotwithstanding
				section 412, a grant or contract shall not, after fiscal year 2009, be awarded
				or renewed under this section unless—
									(A)the program for which the award or renewal
				is to be made is competitively re-evaluated in comparison to other programs;
				or
									(B)the program for which the award or renewal
				is to be made—
										(i)received an award or
				renewal in a fiscal year that was both—
											(I)within the preceding
				three fiscal years; and
											(II)after fiscal year 2009;
				and
											(ii)was competitively
				re-evaluated in connection with that award or renewal in that fiscal
				year.
										(2)RequirementsEach
				competitive re-evaluation required by paragraph (1) shall be carried out
				through a process that ensures that—
									(A)the resulting grants (or contracts) support
				no less than the volunteer service years of the previous grant (or contract)
				cycle in a given service area;
									(B)the resulting grants (or
				contracts) maintain a similar program distribution; and
									(C)every effort is made to
				minimalize the disruption of volunteers.
									(3)Priority
				considerationThe competitive re-evaluation shall include some
				form of priority consideration for existing grantees in good
				standing.
								.
					2204.Foster Grandparent
			 Program grantsSection 211 (42
			 U.S.C. 5011) is amended—
					(1)in subsection (a), by
			 striking low-income persons aged sixty or over and inserting
			 low-income and other persons aged 55 or over;
					(2)in subsection (b)—
						(A)in paragraph (1)—
							(i)in the matter preceding
			 subparagraph (A), by striking shall have the exclusive authority to
			 determine, pursuant to the provisions of paragraph (2) of this
			 subsection— and inserting may determine—;
							(ii)in subparagraph (A), by
			 striking and;
							(iii)in subparagraph (B), by
			 striking the period and inserting ; and; and
							(iv)by adding after
			 subparagraph (B) the following:
								
									(C)whether it is in the best
				interests of a child receiving, and of a particular foster grandparent
				providing, services in such a project, to continue such relationship after the
				child reaches the age of 21, if such child was receiving such services prior to
				attaining the age of
				21.
									;
							(B)by striking paragraph
			 (2); and
						(C)by redesignating
			 paragraph (3) as paragraph (2);
						(3)in paragraph (2) (as
			 redesignated by this section), by striking paragraphs (1) and
			 (2) and inserting paragraph (1);
					(4)by adding after paragraph
			 (2) (as redesignated by this section) the following:
						
							(3)If an
				assignment of a foster grandparent is suspended or discontinued, the
				replacement of that foster grandparent shall be determined through the mutual
				agreement of all parties involved in the provision of services to the
				child.
							;
					(5)in subsection (d), in the
			 second sentence, by striking Any stipend and all that follows
			 through inflation, and inserting Any stipend or allowance
			 provided under this part shall not exceed 75 percent of the minimum wage under
			 section 6 the Fair Labor Standards Act of 1938 (29 U.S.C. 206), and the Federal
			 share shall not be less than $2.65 per hour, provided that the Director shall
			 adjust the Federal share once prior to December 31, 2012, to account for
			 inflation,;
					(6)in subsection (e)—
						(A)in paragraph (1), by
			 striking 125 and inserting 200; and
						(B)in paragraph (2), by
			 striking , as so adjusted and all that follows through
			 local situations;
						(7)by striking subsection
			 (f) and inserting:
						
							(f)(1)Subject to the
				restrictions in paragraph (3), individuals who are not low-income persons may
				serve as volunteers under this part. The regulations issued by the Director to
				carry out this part (other than regulations relating to stipends or allowances
				to individuals authorized by subsection (d)) shall apply to all volunteers
				under this part, without regard to whether such volunteers are eligible to
				receive a stipend or allowance under subsection (d).
								(2)Except as provided under
				paragraph (1), each recipient of a grant or contract to carry out a project
				under this part shall give equal treatment to all volunteers who participate in
				such project, without regard to whether such volunteers are eligible to receive
				a stipend or allowance under subsection (d).
								(3)An individual who is not
				a low-income person may not become a volunteer under this part if allowing that
				individual to become a volunteer under this part would prevent a low-income
				person from becoming a volunteer under this part or would displace a low-income
				person from being a volunteer under this part.
								(4)The Office of Outreach and Recruitment
				shall conduct outreach to ensure the inclusion of low-income persons in
				programs and activities authorized under this
				title.
								;
				and
					(8)by adding at the end the
			 following new subsections:
						
							(g)The Director may also
				provide a stipend or allowance in an amount not to exceed 10 percent more than
				the amount established under subsection (d) to leaders who, on the basis of
				past experience as volunteers, special skills, and demonstrated leadership
				abilities, may coordinate activities, including training, and otherwise support
				the service of volunteers under this part.
							(h)The program may accept up
				to 15 percent of volunteers serving in a project under this part for a fiscal
				year who do not meet the definition of low-income under
				subsection (e), upon certification by the recipient of a grant or contract that
				it is unable to effectively recruit and place low-income volunteers in the
				number of placements approved for the
				project.
							.
					2205.Senior Companion
			 Program grantsSection 213 (42
			 U.S.C. 5013) is amended—
					(1)in subsection (a), by
			 striking low-income persons aged 60 or over and inserting
			 low-income and other persons aged 55 or over;
					(2)in subsection (b), by
			 striking Subsections (d), (e), and (f) and inserting
			 Subsections (d) through (h); and
					(3)by striking subsection
			 (c)(2)(B) and inserting the following:
						
							(B)Senior companion
				volunteer trainers and leaders may receive a stipend or allowance consistent
				with subsection (g) authorized under subsection (d) of section 211, as approved
				by the
				Director.
							.
					2206.Promotion of National
			 Senior Service CorpsSection
			 221 (42 U.S.C. 5021) is amended—
					(1)in the section heading,
			 by striking volunteer and inserting
			 service; and
					(2)in subsection (b)(2), by
			 inserting of all ages and backgrounds living in rural, suburban, and
			 urban localities after greater participation of
			 volunteers.
					2207.Technical
			 amendments
					(a)Change in Age
			 EligibilitySection 223 (42 U.S.C. 5023) is amended by striking
			 sixty years and older from minority groups and inserting
			 55 years and older from minority and underserved
			 populations.
					(b)Name
			 ChangeSection 224 (42 U.S.C. 5024) is amended in the heading by
			 striking volunteer and inserting
			 service.
					2208.Programs of national
			 significanceSection 225 (42
			 U.S.C. 5025) is amended—
					(1)in subsection (a)—
						(A)by amending paragraph (2)
			 to read as follows:
							
								(2)Applicants for grants under paragraph (1)
				shall determine which program under part A, B, or C the program shall be
				carried out and submit an application as required for programs under part A, B,
				or C.
								;
				and
						(B)by adding at the end the
			 following:
							
								(4)The Director shall ensure that at least 50
				percent of the grants made under this section are from applicants currently not
				receiving assistance from the Corporation and when possible in locations where
				there are no current programs under part A, B, C in
				existence.
								;
						(2)in subsection (b)—
						(A)in paragraph (1), by
			 inserting before the period at the end the following: or Alzheimer’s
			 disease, with an intent of allowing those served to age in
			 place;
						(B)in paragraph (2), by
			 inserting before the period at the end the following: through education,
			 prevention, treatment, and rehabilitation;
						(C)in paragraph (3), by
			 inserting before the period at the end the following: , including
			 programs that teach parenting skills, life skills, family management skills,
			 assists in obtaining affordable childcare, offers or assists in locating
			 employment training or placement, and other skills and services needed by
			 teenage parents and their families to establish a healthy environment for their
			 children;
						(D)by amending paragraph (4)
			 to read as follows:
							
								(4)Programs that establish and support
				mentoring programs for disadvantaged youth (as defined in section 101 of the
				National and Community Service Act of 1990), including those mentoring programs
				that match youth with volunteer mentors leading to apprenticeship programs and
				employment
				training.
								;
						(E)in paragraph (5), by
			 inserting before the period at the end the following: , including those
			 programs that serve youth and adults with limited English
			 proficiency;
						(F)in paragraph (6), by
			 striking and and all that follows through the period and insert
			 and for individuals and children with disabilities or chronic illnesses
			 living at home.;
						(G)in paragraph (7), by
			 striking after-school activities and all that follows through
			 the period at the end and inserting after-school programs serving
			 children in low-income communities that may engage participants in mentoring
			 relationships, tutoring, life skills or study skills programs,
			 service-learning, physical, nutrition, and health education programs, including
			 programs aimed at fighting childhood obesity, and other activities addressing
			 the needs of the community’s children, including those of working
			 parents.;
						(H)by striking paragraphs
			 (8), (9), (12), (13), (14), (15), (16), and (18);
						(I)by redesignating
			 paragraphs (10) and (11) as paragraphs (8) and (9), respectively;
						(J)by inserting after
			 paragraph (9) (as so redesignated) the following:
							
								(10)Programs that engage older adults with
				children and youth to complete service in energy conservation, environmental
				stewardship, or other environmental needs of a community.
								(11)Programs that collaborate with criminal
				justice professionals and organizations in prevention programs aimed at
				disadvantaged youth (as defined in section 101 of the National and Community
				Service Act of 1990) or youth re-entering society after incarceration and their
				families, which may include mentoring and counseling, which many include
				employment counseling.
								;
				
						(K)by redesignating
			 paragraph (17) as paragraph (12); and
						(L)by adding at the end the
			 following:
							
								(13)Programs that strengthen community efforts
				in support of homeland security.
								;
				
						(3)in subsection (c)(1), by
			 striking shall demonstrate to the Director and all that follows
			 through the period at the end and inserting shall demonstrate to the
			 Director a level of expertise in carrying out such a program.;
			 and
					(4)in subsection (e)—
						(A)by inserting
			 widely before disseminate; and
						(B)by striking to
			 field personnel and all that follows through the period at the end and
			 inserting , including through the Office of Outreach and Recruitment and
			 other volunteer recruitment programs being carried out by public or private
			 non-profit organizations..
						2209.Additional
			 provisionsPart D of title II
			 (42 U.S.C. 5000 et seq.) is amended by adding after section 227 the
			 following:
					
						228.Continuity of
				serviceTo ensure the
				continued service of individuals in communities served by the Retired and
				Senior Volunteer Program prior to enactment of this section, in making grants
				under this title the Corporation shall take actions it considers necessary to
				maintain service assignments for such seniors and to ensure continuity of
				service for communities.
						229.Acceptance of
				donations
							(a)In
				generalExcept as provided in subsection (b), a program receiving
				assistance under this title may accept donations, including donations in cash
				or in kind.
							(b)ExceptionNotwithstanding
				subsection (a), a program receiving assistance under this title shall not
				accept donations from the beneficiaries of the
				program.
							.
				2210.Authority of
			 DirectorSection 231 (42
			 U.S.C. 5028) is amended—
					(1)in subsection (b)—
						(A)in paragraph (1), by
			 striking activities; and inserting activities described
			 in section 225(b) and carried out through programs described in parts A, B, and
			 C; and; and
						(B)by striking paragraphs
			 (2) and (3) and inserting the following:
							
								(2)programs that support older Americans in
				aging in place while augmenting the capacity of members of a community to serve
				each other through reciprocal service centers, service credit banking,
				community economic scripts, barter services, timebanking, and other similar
				programs.
								;
				and
						(2)by adding at the end the
			 following:
						
							(c)PriorityFor purposes of subsection (b), priority
				shall be given to—
								(1)programs with established
				experience in carrying out such a program and engaging the entire community in
				service exchange;
								(2)programs with the
				capacity to connect to similar programs throughout a city or region to augment
				the available services to older Americans and for members of the community to
				serve each other;
								(3)programs seeking to
				establish in an area where needs of older Americans are left unmet and older
				Americans are unable to consider aging in place without such service exchange
				in place; and
								(4)programs that integrate
				participants in or collaborate with service-learning programs, AmeriCorps State
				and National programs, the VISTA program, the Retired and Senior Volunteer
				Program, Foster Grandparents program, and the Senior Companion programs, and
				programs described in section 411 of the Older Americans Act of 1965 (42 U.S.C.
				3032).
								.
					CAmendments to Title
			 IV (Administration and Coordination)
				2301.NondisplacementSection 404(a) (42 U.S.C. 5044(a)) is
			 amended by striking displacement of employed workers and
			 inserting displacement of employed workers or volunteers (other than
			 participants under the national service laws).
				2302.Notice and hearing
			 proceduresSection 412(a) (42
			 U.S.C. 5052(a)) is amended—
					(1)in paragraph (2)—
						(A)by striking
			 75 and inserting 60; and
						(B)by adding
			 and at the end;
						(2)by striking paragraph
			 (3); and
					(3)by redesignating
			 paragraph (4) as (3).
					2303.DefinitionsSection 421 (42 U.S.C. 5061) is
			 amended—
					(1)in paragraph (2), by
			 inserting , the Commonwealth of the Northern Mariana Islands,
			 after American Samoa,;
					(2)in paragraph (13), by
			 striking National Senior Volunteer Corps and inserting
			 National Senior Service Corps; and
					(3)in paragraph (14)—
						(A)by striking
			 National Senior Volunteer Corps and inserting National
			 Senior Service Corps; and
						(B)by striking parts
			 A, B, C, and E of;
						2304.Protection against
			 improper useSection 425 (42
			 U.S.C. 5065) is amended by striking National Senior Volunteer
			 Corps and inserting National Senior Service
			 Corps.
				DAmendments to Title
			 V (Authorization of Appropriations)
				2401.Authorization of
			 appropriations for VISTA and other purposesSection 501 (42 U.S.C. 5081) is
			 amended—
					(1)in subsection (a)—
						(A)in paragraph (1), by
			 striking , excluding section 109 and all that follows and
			 inserting $100,000,000 for fiscal year 2008 and such sums as may be
			 necessary for each of fiscal years 2009 through 2012.;
						(B)by striking paragraphs
			 (2) and (4) and redesignating paragraphs (3) and (5) as paragraphs (2) and (3);
			 and
						(C)in paragraph (2) (as
			 redesignated by this section), by striking , excluding section
			 125 and all that follows and inserting such sums as may be
			 necessary for each of fiscal years 2008 through 2012.; and
						(2)by striking subsection
			 (e).
					2402.Authorization of
			 appropriations for National Senior Service CorpsSection 502 (42 U.S.C. 5082) is amended to
			 read as follows:
					
						502.National Senior
				Service Corps
							(a)Retired and Senior
				Volunteer ProgramThere are authorized to be appropriated to
				carry out part A of title II, $67,500,000 for fiscal year 2008 and such sums as
				may be necessary for each of fiscal years 2009 through 2012.
							(b)Foster Grandparent
				ProgramThere are authorized to be appropriated to carry out part
				B of title II, $115,000,000 for fiscal year 2008 and such sums as may be
				necessary for each of fiscal years 2009 through 2012.
							(c)Senior Companion
				ProgramThere are authorized to be appropriated to carry out part
				C of title II, $52,000,000 for fiscal year 2008 and such sums as may be
				necessary for each of fiscal years 2009 through 2012.
							(d)Demonstration
				ProgramsThere are authorized to be appropriated to carry out
				part E of title II, $500,000 for fiscal year 2008 and such sums as may be
				necessary for each of fiscal years 2009 through
				2012.
							.
				2403.Administration and
			 coordinationSection 504 (42
			 U.S.C. 5084) is amended to read as follows:
					
						504.Administration and
				coordinationThere are
				authorized to be appropriated for the administration of this Act $35,000,000
				for fiscal year 2008 and such sums as may be necessary for each of fiscal years
				2009 through
				2012.
						.
				IIIAMENDMENTS TO OTHER
			 LAWS
			3101.Inspector General Act
			 of 1978Section 8F(a)(1) of
			 the Inspector General Act of 1978 (5 U.S.C. App.) is amended by striking
			 National and Community Service Trust Act of 1993 and inserting
			 National and Community Service Act of 1990.
			IVTECHNICAL AMENDMENTS TO
			 TABLES OF CONTENTS
			4101.Table of contents for
			 the National and Community Service Act of 1990Section 1(b) of the National and Community
			 Service Act of 1990 (42 U.S.C. 12501 note) is amended to read as
			 follows:
				
					(b)Table of
				ContentsThe table of contents for this Act is as follows:
						
							Sec. 1. Short title and table of
				  contents.
							Sec. 2. Findings and purpose.
							Sec. 3. Sense of Congress.
							TITLE I—NATIONAL AND COMMUNITY SERVICE STATE
				  GRANT PROGRAM
							Subtitle A—General Provisions
							Sec. 101. Definitions.
							Subtitle B—School-Based and Community-Based
				  Service-Learning Programs
							Part I—Programs for Elementary and Secondary
				  Students
							Sec. 111. Assistance to States, Territories,
				  and Indian tribes.
							Sec. 112. Allotments.
							Sec. 113. Applications.
							Sec. 114. Consideration of
				  applications.
							Sec. 115. Participation of students and
				  teachers from private schools.
							Sec. 116. Federal, State, and local
				  contributions.
							Sec. 116A. Limitations on uses of
				  funds.
							Part II—Higher Education Innovative Programs
				  for Community Service
							Sec. 117. Higher education innovative programs
				  for community service.
							Part III—Innovative Service-Learning Programs
				  and Research
							Sec. 118. Innovative demonstration
				  service-learning programs and research.
							Subtitle C—National Service Trust
				  Program
							Part I—Investment in National
				  Service
							Sec. 121. Authority to provide assistance and
				  approved national service positions.
							Sec. 122. Types of national service programs
				  eligible for program assistance.
							Sec. 123. Types of national service positions
				  eligible for approval for national service educational awards.
							Sec. 124. Types of program
				  assistance.
							Sec. 126. Other special assistance.
							Part II—Application and Approval
				  Process
							Sec. 129. Provision of assistance and approved
				  national service positions.
							Sec. 129A. Education awards only
				  research.
							Sec. 130. Application for assistance and
				  approved national service positions.
							Sec. 131. National service program assistance
				  requirements.
							Sec. 132. Ineligible service
				  categories.
							Sec. 133. Consideration of
				  applications.
							Part III—National Service
				  Participants
							Sec. 137. Description of
				  participants.
							Sec. 138. Selection of national service
				  participants.
							Sec. 139. Terms of service.
							Sec. 140. Living allowances for national
				  service participants.
							Sec. 141. National service educational
				  awards.
							Subtitle D—National Service Trust and Provision
				  of National Service Educational Awards
							Sec. 145. Establishment of the National Service
				  Trust.
							Sec. 146. Individuals eligible to receive a
				  national service educational award from the Trust.
							Sec. 147. Determination of the amount of the
				  national service educational award.
							Sec. 148. Disbursement of national service
				  educational awards.
							Sec. 149. Process of approval of national
				  service positions.
							Subtitle E—National Civilian Community
				  Corps
							Sec. 151. Purpose.
							Sec. 152. Establishment of National Civilian
				  Community Corps Program.
							Sec. 153. National service program.
							Sec. 154. Summer national service
				  program.
							Sec. 155. National Civilian Community
				  Corps.
							Sec. 156. Training.
							Sec. 157. Service projects.
							Sec. 158. Authorized benefits for Corps
				  members.
							Sec. 159. Administrative
				  provisions.
							Sec. 160. Status of Corps members and Corps
				  personnel under Federal law.
							Sec. 161. Contract and grant
				  authority.
							Sec. 162. Responsibilities of other
				  departments.
							Sec. 163. Advisory board.
							Sec. 164. Annual evaluation.
							Sec. 166. Definitions.
							Subtitle F—Administrative
				  Provisions
							Sec. 171. Family and medical leave.
							Sec. 172. Reports.
							Sec. 173. Supplementation.
							Sec. 174. Prohibition on use of
				  funds.
							Sec. 175. Nondiscrimination.
							Sec. 176. Notice, hearing, and grievance
				  procedures.
							Sec. 177. Nonduplication and
				  nondisplacement.
							Sec. 178. State Commissions on National and
				  Community Service.
							Sec. 179. Evaluation.
							Sec. 180. Engagement of
				  participants.
							Sec. 181. Contingent extension.
							Sec. 182. Partnerships with
				  schools.
							Sec. 183. Rights of access, examination, and
				  copying.
							Sec. 184. Drug-free workplace
				  requirements.
							Sec. 185. Consolidated application and
				  reporting requirements.
							Sec. 186. Sustainability.
							Sec. 187. Use of recovered funds.
							Sec. 188. Expenses of attending
				  meetings.
							Sec. 189. Grant periods.
							Sec. 189A. Generation of
				  volunteers.
							Sec. 189B. Limitation on program grant
				  costs.
							Sec. 189C. Audits and reports.
							Subtitle G—Corporation for National and
				  Community Service
							Sec. 191. Corporation for National and
				  Community Service.
							Sec. 192. Board of Directors.
							Sec. 192A. Authorities and duties of the Board
				  of Directors.
							Sec. 193. Chief Executive Officer.
							Sec. 193A. Authorities and duties of the Chief
				  Executive Officer. 
							Sec. 194. Officers.
							Sec. 195. Employees, consultants, and other
				  personnel.
							Sec. 196. Administration.
							Sec. 196A. Corporation State
				  offices.
							Sec. 196B. Office of Outreach and
				  Recruitment.
							Subtitle H—Investment for Quality and
				  Innovation
							PART I—ADDITIONAL CORPORATION ACTIVITIES TO
				  SUPPORT NATIONAL SERVICE
							Sec. 198. Additional corporation activities to
				  support national service.
							Sec. 198B. Presidential awards for
				  service.
							PART II—INNOVATIVE AND MODEL PROGRAM
				  SUPPORT
							Sec. 198D. Innovative and model program
				  support.
							PART III—NATIONAL SERVICE PROGRAMS
				  CLEARINGHOUSE
							Sec. 198E. National service programs
				  clearinghouse.
							Subtitle I—American Conservation and Youth
				  Corps
							Sec. 199. Short title.
							Sec. 199A. General authority.
							Sec. 199B. Limitation on purchase of capital
				  equipment.
							Sec. 199C. State application.
							Sec. 199D. Focus of programs.
							Sec. 199E. Related programs.
							Sec. 199F. Public lands or Indian
				  lands.
							Sec. 199G. Training and education
				  services.
							Sec. 199H. Preference for certain
				  projects.
							Sec. 199I. Age and citizenship criteria for
				  enrollment.
							Sec. 199J. Use of volunteers.
							Sec. 199K. Living allowance.
							Sec. 199L. Joint programs.
							Sec. 199M. Federal and State employee
				  status.
							Subtitle J—Training and Technical
				  Assistance
							Sec. 199N. Training and technical
				  assistance.
							TITLE II—MODIFICATIONS OF EXISTING
				  PROGRAMS
							Subtitle A—Publication
							Sec. 201. Information for students.
							Sec. 202. Exit counseling for
				  borrowers.
							Sec. 203. Department information on deferments
				  and cancellations.
							Sec. 204. Data on deferments and
				  cancellations.
							Subtitle B—Youthbuild Projects
							Sec. 211. Youthbuild projects.
							Subtitle C—Amendments to Student Literacy
				  Corps
							Sec. 221. Amendments to Student Literacy
				  Corps.
							TITLE IV—PROJECTS HONORING VICTIMS OF TERRORIST
				  ATTACKS 
							Sec. 401. Projects. 
							TITLE V—AUTHORIZATION OF
				  APPROPRIATIONS
							Sec. 501. Authorization of
				  appropriations.
							TITLE VI—MISCELLANEOUS PROVISIONS
							Sec. 601. Amtrak waste disposal.
							Sec. 602. Exchange program with countries in
				  transition from totalitarianism to Democracy.
						
					.
			4102.Table of contents for
			 the Domestic Volunteer Service Act of 1973Section 1(b) of the Domestic Volunteer
			 Service Act of 1973 (42 U.S.C. 4950 note) is amended to read as follows:
				
					(b)Table of
				ContentsThe table of contents for this Act is as follows:
						
							Sec. 1. Short title; table of
				  contents.
							Sec. 2. Volunteerism policy.
							TITLE I—NATIONAL VOLUNTEER ANTIPOVERTY
				  PROGRAMS
							Part A—Volunteers in Service to
				  America
							Sec. 101. Statement of purpose.
							Sec. 102. Authority to operate VISTA
				  program.
							Sec. 103. Selection and assignment of
				  volunteers.
							Sec. 103A. VISTA programs of national
				  significance.
							Sec. 104. Terms and periods of
				  service.
							Sec. 105. Support service.
							Sec. 106. Participation of
				  beneficiaries.
							Sec. 107. Participation of younger and older
				  persons.
							Sec. 108. Limitation.
							Sec. 110. Applications for
				  assistance.
							Part C—Special Volunteer Programs
							Sec. 121. Statement of purpose.
							Sec. 122. Authority to establish and operate
				  special volunteer and demonstration programs.
							Sec. 123. Financial assistance.
							TITLE II—NATIONAL SENIOR SERVICE
				  CORPS
							Sec. 200. Statement of purpose.
							Part A—Retired and Senior Volunteer
				  Program
							Sec. 201. Grants and contracts for volunteer
				  service projects.
							Part B—Foster Grandparent Program
							Sec. 211. Grants and contracts for volunteer
				  service projects.
							Part C—Senior Companion Program
							Sec. 213. Grants and contracts for volunteer
				  service projects.
							Part D—General Provisions
							Sec. 221. Promotion of National Senior Service
				  Corps.
							Sec. 222. Payments.
							Sec. 223. Minority group
				  participation.
							Sec. 224. Use of locally generated
				  contributions in National Senior Service Corps.
							Sec. 225. Programs of national
				  significance.
							Sec. 226. Adjustments to Federal financial
				  assistance.
							Sec. 227. Multiyear grants or
				  contracts.
							Sec. 228. Continuity of service.
							Sec. 229. Acceptance of donations.
							Part E—Demonstration Programs
							Sec. 231. Authority of Director.
							TITLE IV—ADMINISTRATION AND
				  COORDINATION
							Sec. 403. Political activities.
							Sec. 404. Special limitations.
							Sec. 406. Labor standards.
							Sec. 408. Joint funding.
							Sec. 409. Prohibition of Federal
				  control.
							Sec. 410. Coordination with other
				  programs.
							Sec. 411. Prohibition.
							Sec. 414. Distribution of benefits between
				  rural and urban areas.
							Sec. 415. Application of Federal
				  law.
							Sec. 416. Evaluation.
							Sec. 417. Nondiscrimination
				  provisions.
							Sec. 418. Eligibility for other
				  benefits.
							Sec. 419. Legal expenses.
							Sec. 421. Definitions.
							Sec. 422. Audit.
							Sec. 423. Reduction of paperwork.
							Sec. 424. Review of project
				  renewals.
							Sec. 425. Protection against improper
				  use.
							Sec. 426. Center for Research and
				  Training.
							TITLE V—AUTHORIZATION OF
				  APPROPRIATIONS
							Sec. 501. National volunteer antipoverty
				  programs.
							Sec. 502. National Senior Service
				  Corps.
							Sec. 504. Administration and
				  coordination.
							Sec. 505. Availability of
				  appropriations.
							TITLE VI—AMENDMENTS TO OTHER LAWS AND
				  REPEALERS
							Sec. 601. Supersedence of Reorganization Plan
				  No. 1 of July 1, 1971.
							Sec. 602. Creditable service for civil service
				  retirement.
							Sec. 603. Repeal of title VIII of the Economic
				  Opportunity Act.
							Sec. 604. Repeal of title VI of the Older
				  Americans Act.
						
					.
			VEFFECTIVE DATE
			5101.Effective
			 dateUnless specifically
			 provided otherwise, the amendments made by this Act shall take effect on the
			 date of the enactment of this Act.
			5102.Service assignments
			 and agreements
				(a)Service
			 AssignmentsChanges pursuant to this Act in the terms and
			 conditions of terms of service and other service assignments under the national
			 service laws (including the amount of the education award) shall apply only to
			 individuals who enroll or otherwise begin service assignments after 90 days
			 after the date of enactment of this Act, except when agreed upon by all
			 interested parties.
				(b)AgreementsChanges
			 pursuant to this Act in the terms and conditions of grants, contracts, or other
			 agreements under the national service laws shall apply only to such agreements
			 entered into after 90 days after the date of enactment of this Act, except when
			 agreed upon by the parties to such agreements.
				
	
		November 1, 2007
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
